Case 1:19-cV-Ol448-UA Document 2 Filed 02/14/19 Page 1 of 74

L.:.`v"i"`»¢_»-.,.

§L_}SH.J »-),` rijll”fi

UNITED STATes DISTRICT COURT YFFEF.£*
SOUTHERN DisTRic'r cit NEW YORI<

\rv\,@\,\@cwmn,¢§ ,Aer §§ §W§c§` m ., §c§¢e,<;i. §:wr\/\@:§ \g§¢a\§§r)cn,

 

 

=i}i?»e,.C@ deemed eQ ’jjmnms isn M€/W“"'" gets
\VY\M§/\/xi/v\ §/<\T\/\<§Q/L/ch A<'S'z%c:i@t)&r’\om OQ M\'Q' d § mfg
Write thief li name ofeach plaintiff CV

 

  

ge F\VL 6 /l({/\@,<;<A,<.é z{,\,<y? (include case number if one has been
‘\W'>»» c d<@wie.i.i. @ wai:j;W isa W(; a”‘€"ed’ .

pei/imc he A<c;)oi”\~against-

   

HE;J\ML;-'¢'kjv\cQ/m \/\§W;` i/\r\,@izh MW;W::£ CO_M AI

\O»Me.*§?»<»"€ 3

\ecl/wr', wm ca \/\
Do you want a jury trial?
E Yes EJ No

/;;u:,,~i..:.yu.»d radale », /uaawi nav/im axiqu
eca/accuser <::5\1<\3 <>/KNW `§@*vs@

Write the full name of each defendant if you need more
space, piease write “see attached” in the space above and
attach an additional“sheet of paper With the fuii list of
names. The names listed above must be identical to those
contained in Section ii.

 

 

 

§DKQ-O\SSZ~€, €»Q€, exi;~fir@r<:§/»€¢§ §>Q»§§>"€/V”:s,

 

NOTlCE

The public can access eiectronic court files For privacy and security reasons, papers fiied
with the court should therefore not contain: an individuai’s fuii social security number or full
birth date; the fuil name ofa person known to be a minor; or a compiete financial account
number. A filing may include onfy: the fast four digits of a sociai security number; the year of

an individuai’s birth; a minor's initiais; and the last four digits of a financial account number.
See Federai Rule of Civii Procedure 5.2.

 

 

 

 

Rev. 1/9/17

 

Case 1:19-Cv-Ol448-UA Document 2 Filed 02/14/19 Page 2 of 74

I. BASIS POR ]URISDICTION

Federai courts are courts of iirnited jurisdiction (|imited power). Generaiiy, oniy two types of
cases can be heard in iederai court: cases involving a federal question and cases invoiving
diversity of citizenship ofthe parties. Uncier 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a tederai question case. Under 28 U.S.C. § 1332
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than S75,000, is a diversity case. in a diversity case, no defendant may
be a citizen ot the same State as any plaintifi.

l

What is the basis for federai~court jurisdiction in your case?
El Federal Question
§ Diversity of Citizenship

A. If you checked Fede:ral Question

Which of your federal constitutional or federai statutory rights have been violated?

…~i/L€l/\ <;;\ mv\i/v\.. n

teams wei/theater visa Mawa taste-atari
i::Mt\ir@€/i/\Vi\ }ch\~“e)’\<i»-M~€M’$j /Y/\w T:“:qi/m/§`M
§>/~[,@Jl¢er»&/l olin . \\ V

B. If you checked Diversity of Citizenship

 

 

1. Citizenship of the parties

    
 

Of what ate is each party a citizen?

The plaintiff , , is a Citizen of the State of

(Pi ` titf's name)

 

{State in which the person reside nd intends to remain.)

   
   
 

or, it not lawfully admitted for perlman residence in the United States, a citizen or

subject of the foreign state of

 

if more than one piaintiff is named in the compiaint, attach additional pages providing
information for each additionai plaintiff

Page 2

 

Case 1:19-Cv-Ol448-UA Document 2 Filed 02/14/19 Page 3 of 74

if the defendant is an individual:

Th efendant, , is a citizen of the State of
(Defendant's name)

 

   
 
 

or, if not lawfully a itted for permanent residence in the United States, a citizen or
subject of the foreign s te of

 

if the defendant is a corporation:

The defendant, , is incorporated under the laws of

the State of \\

and has its principal place of business in the State oi\\

 

or is incorporated under the laws of (ioreign state) \\

and has its principal place of business in \

if more than one defendant is named in the compiaint, attach additionai pages providing
information for each additional defendant

 

II. PARTIES

A. Plaintiff Information

Provide the ioilowing information for each plaintiff named in the complaint Attach additional
pages ii needed '

W\D\no’\vnmott§ /4)\ 3 enidi in

 

 

 

 

First Name i\/!iddie initiai Last Narne

§§qu \R@s@;§@'\ ~e denman y /¥\e~¥~ \i?>

Street Address

zim/175 i\\e?)\)u \\//@i"t><. \O!§\:;:Y>

County, City / State Zip Code

egg-d ~} ` €_ -.~. -.

Z/ZS€T.Z ~G\\Y*~ \`V~O_&: `(\”\.o\/tatvw MQLA<CYQS ca/\<§,w\
Teiephone Number Einai| Address {if avaiiable) \(`LD WCa/E\\ d w m

Page 3

 

Case 1:19-Cv-Ol448-UA Document 2 Filed 02/14/19 Page 4 of 74

B. Defendant Information

To the best of your abiiity, provide addresses Where each defendant may be served. |f the
correct information is not provided, it couid delay or prevent service of the complaint on the
defendant Make sure that the defendants listed below are the same as those listed in the
caption Attach additional pages if needed.

Defendant 1: C:"\~L"b\ ©/i;/ U/Q)~/\l %®*"Lj‘”<-r?

First Nan'r{ l_ast N

i\lt~e)~»\»i (\’l<‘:'L/l<>?c C,t)t)»: §>ol\l<;@ ®@i§>iw

Current job Titid (or other identifying infd'rmation)
C:QFUF>-®JLOC§D\./OYL W-s.;-€a.g\ \@ 0 rd/\AAI\CJ:L :~i<}

Current Work ddress (or other address where defendant may be served)

 

 

 

 

 

 

l(\/e,»xi C"?»; Nv\£/ \ © O €’) id

County, City ij State Zip Code
Defendant 2;

w fast Narne

Current job Mher identifying information}

Current Work Address Waddress where defendant may be served)

County, City State Zip Code
Defendant 3:

 

First Name i.ast i\iarne \
Current Jo|:) Title (or other identifying information) \

Current Worl< Address (or other address where defendant may be\§s§d)

County, City State Zip Code \

\
\

 

Page 4

 

Case 1:19-Cv-Ol448-UA Document 2 Filed 02/14/19 Page 5 of 74

Defend ant 4: \

First NB\ Last Name
Current .iob Titie (or otheeration}
Current Work Address (or other address iri/Way be served)

County, City State Zip de

III. STATEMENT OF CLAIM

Place(s) of occurrence: :Y\I'\/@ §®W\/€ CO/Uv"(k C/Q, vii/bva

 

wmata games
Date(s) of occurrence: %WW § i w\g

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personaily did or faiied to do that harmed you. Attach
additional pages if needed

 

 

to\€ot§€_. games Gclj\ m)e&nc.\/te$ posta~@i/S.

 

 

 

 

 

 

 

 

 

 

 

 

Page 5

Case 1:19-CV-Ol448-UA Document 2 Filed 02/14/19 Page 6 of 74

 

 

 

 

 

 

 

 

 

 

IN]URIES:

li you were injured as a resuit of these actions, describe your injuries and what medical
treatment, if any, you required and received

Uv€ NYPD *…Slljwv\ `/>:\/JW~F_‘LUW/tae>_ sz,tooytsclawt
\f\az <z?'<'a\<:ae)%a:a/€AQ ann/3 MMU»Q \A€M\U¢Q/L BL/§)'§Me§@
Ot)iw§< afm/agith .§\NLQ/ULW‘S esa ue/QQ.,Q_ az amesa'&esaq
aaa aa mamaaaasat» \,sa@aaastta <;tstasatt.

 

IV.RELIEP
State briefly what money damages or other reiief you want the court to order.

51 JMWNJEM\/€ C»O/WU% asaer camp/ila ma
OU\W\)€V\MQCCQ €M\a\a/\ov?tswi" aMS\/Q/\ QX/@\€f’ igan mgsa@
w/\U»Jaat~ \O\ <;;\/ Q>Z§ w avz¢€/\O>¢/\ aaa me c»tlta~aa»t;t
cwa \/\/\M~\/&>~@a PM¢&M\F QLQM.»€. mace/asa …3

WA»®¢Q C.o/a\/\Q,QM\/§ aaa \GL CL\»{`¥'*'“' XQ:>Y @M<<L
mW@Q le@)/\ W W aaa MW

Page 6

 

Case 1:19-cV-Ol448-UA Document 2 Filed 02/14/19 Page 7 of 74

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, l certify to the best of my knowledge information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing iaw; (3) the factual
contentions have evidentiary support or, if specifically so identified, Will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise compfies with the requirements of Federal Rule of Civil
Procedure 11.

l agree to notify the Clerl<'s Off'ice in Writing of any changes to my mailing address I
understand that my failure to keep a current address on file With the Clerl<'s Office may
result in the dismissal of my case.

Each Ptaintiff must sign and date the complaintl Attacn additiona¥ pages if necessary. |f seeking to
proceed without prepayment of fees, each piaintifi must also submit an L¥P application

lima \sLi/t ama WséssW/M/SWL,

Dated Piaintif§'s SEgnature

\iY\to\/icunwt eat /3< §§ai‘tat…
First Name Nliddie ini `a| Last Name `
633 al Qosses&sles @Mte,, Ap¥t \§§

Street Address

 

 

 

@>i*@ vol Yl)o/\) “/<l;a’ija&. \O %\#`:,?"‘Z

County, City S ate 'p Co[ \ d
37/¥-¥\7~:}9"“§\\§§”\?@~§ l‘{Yl\ol/i£tlmtvn@alt%<\f:§§§@i tva @

Teiephone Number Emai| Address (if availabie) \{WHHOL:`\ g wm

l have read the Pro Se (Nonprisoner) Consent to Receive Docurnents Electronically:
E Yes El No

if you do consent to receive documents etectronicaiiy, submit the completed form with your
complaint lt you do not consent, piease do not attach the forms

Page 7

 

 

   

 

UNITED STATES DiSTRICT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

PLAENT!FFS,

MOHAIV|MAD AR|FF SA|DEN; SYED FARHAJ HASSAN;

THE COUNCIL OF iMAi\/|S |N NEW JERSEY;

EV¥USLIM STUDENT ASSOCIATEON OF THE U.S. AND CANADA, iNC,'

ALL BODY SHO? lNS|:DE & OUTSEDE; UN|TY BEEF SAUSAGE COMPANY;
MUSL|M FOUNDAT|ON ¥NC; MO§Z MOHA¥V|MED; JANE DOE;

SOOF|A TAHIR; ZA|MAH ABDUR RAH|M; AB€)UL HAK¥NI ABDUL¥.AH

 

eaa/f 8 § a
AsAleT b §§ t 4
l:>\€f’l-S€- ~@»ilr\ae/r retain
oEFENoANT i<i~“<:\fr'\¢v‘$ WS \"“”~3 aMeaé~ecL
l (_Z.c~`vv\\(a\¢ze:{\& O"`€` CK§"§-"\ M -§-<> VVL€
C|TYOFNEWYORK g nw mge wMW\O_€/{\`<`TL§LAKS
MAS
DeZ-ca,~:` st/LGQ(IQ_,
19~CV~168 \
AMENDEDCOMPLAINT 09 €P‘Se Te-@-pem Wc§
caveat here \@QCQM§Q : ‘\AON€
a ~. " t
Doyouwanta}'urytrial? §…€Mé§& ida \W`:` tacha W\Gmbcl
'\V\§'l'crwcc:<.e$ c>& WV`OV\S§»\,\‘
Yes,ldo.

M~‘i/ld.»m<‘_&~ low \c?\LN-~&VL§Q€“¢:Q~
tmt-air cagea~&§. C\'\'\'/\a~¢/L\?<§>g
tries 1~‘3

` ` ' ’caseiiecv@i¢usu/\ oo@umemzFnedoz/ia/i@pageg@m

Ou Jauuary 8, 2018 as a result of error or mistake by the Corporation
Couusel of the City of NeW York in bad faith for failing to confess that the
NYPD Muslim Surveillance Program as an official policy of the City of New
York is unconstitutional, I, Mohammad Ariff Saidiri, is now the Lead
Paintiff in my Amended Complairit against the City of New York, 19-CV-168
here as Syed Farhaj Hassan Was the Lead Plairitiff in Hussun v. Cig of
New York, No. 14-1688 by the Third Circuit ou 0ct. 13, 2015 that
emphatically overturned a New Jersey district court, Which had
dismissed a challenge to the New York City Police Departmeut’s Muslim
surveillance program. Sabsequently, Lead Plairitiff Moharnmad Ariff
Saidin and others of or associated With the Islamic faith (collectively
“Plaintiffs”) assert that, since January 2002, the City has through the
NYPD conducted the Program in secret to monitor the lives of Muslims,
their businesses, houses of Worship, organizations and Schools in NeW
York City and surrounding states, particularly NeW Jersey. The
fundamental injury alleged by the Plaintiffs is unequal treatment on the
basis of religion regarding the NYPD Surveillance Program’s
discriminatory focus on Muslims because of the belief that Muslim

religious identity is a permissible proxy for criminality

My Amended Complaiut alleges that the NYPD has been using a
variety of methods to spy ou Muslims Which has been described with
detailed examples in Husscm U. Ci`tu ofNew York, No. 14-1688 by the

Third Circuit on pages 11 to 15 for the court to see as a reference so as riot

2~8

- : z CasellgGVOluM/\DocumemzF.ledoz/u/igpaqeio@m

to be redundant for me to repeat them here. In fact, in discussing the
surveillance (former) Mayor Bloomberg stated publicly that “We’re
doing the right thing. -We’ll continue to do the right thing.” 'In addition,
(forrner) Police Commissior.\er Kelly said that “We’re going to continue to
do What We’ve to do to protect the City,” indicating that their official
proclamatious falsely suggest that Muslims alone Still present a
unique law enforcement threat, since the City officials believed
the NYPD’s targeting of Muslims for surveillance on the basis of

their religion has been appropriate and should continue

As a result, Plainl:iffs largely contend that because of the Program’s
alleged stigmatizing and reputational consequences the surveillance has
not only been affecting our Worship and religious activities, but also our

current or prospective jobs and careers. For turample3 Lead Plaintiff
Mohammad Ariff Saidiu has not one incident only but several
discriminatory or Wrongfu| conduct incidents based on my l\/luslim religious
identity as l already stated in my Appeal Brief beginning from The Appel|ate

Division, First Department onward asking for each court concerned to see
Hussuu u. Citu ofNew York, No. 14-1688 by the Third Circuit on the
unconstitutionality of the NYPD Muslim Surveillance Program against

Muslim Pla'intiffs including myself

Incideuts of Wrozigful Conduct

 

' " `3 7 'fi . il .`.leaséfl-:isidore-via lana-fun- ._;fi '_ fnd'eu'rnéni§_z`:_’__.j`-Fj_‘i.led ._.021114'1'1§§jl_.r§P.age..l_ifl.'off§ 74 :;'.' iii 3 i.. - § `i` '_ ll

l\/ly first incident was on june 12, 2007 at about 6:35 pm where Police
Officer Beume and partner refused to trace down and arrest my two non-
l\/luslim teenage assailants for throwing a stick that hit my back, repeatedly
punching, and spitting on me. One of them was later identified as Qiyanah
Wright. l\/ly second incident was on luna 29, 2007 at about 6:20 pm where
Police Officer Sam i\iegron and partner falsely arrested and incarcerated me
for assault but my two non~l\/iuslim assailants Where one of them who
again repeatedly punched and spat on me later identified as Qiyanah
Wright were both never arrested l\/ly third incident was later that nightf rny
non-Muslim assailant cellmate inside our police lock-upjail was neither
charged nor arrested by officer Sam Negron who heard a loud slapping
sound and saw a swelling red mark on rny chest l\/ly fourth incident was
after that, l later requested but was repeatedly denied medications by a
police sergeant lock-upjail guard who sometimes showed up to my two
daytimes and three nights there l\/ly fifth incident was at my first criminal
arraignment the male Assistant for the Bronx District Attorney mentioned
my assault victim's swelling on her face right side with hospitalization
without mentioning spittirig but failed to produce any medical note from
any hospital nor a photo of her swelling face from Police Offlcer Sam
Negron and his supervisor. l\/ly sixth incident was the female Assistant for
the Bron)< District Attorney mentioned only spitting with no mention of

assault nor swelling to keep me incarcerated My seventh incident was

4~3

 

' 7 1 ` `_ j_ bases1§;1119§¢v!a.ilii.iia;ij_A:?_-j.__noicfu.`r'ti`ént'é failed 0.2114/1`9 t '.la.agj`.e_ifl_-.'Zi._-§c`_).ff 74 i' -_ j__ `j _ ._ ' i` "

inside the Rii<ers island dormitory prison, Where I Was daily and night|y for
about two Weel<s exposed to my fellow inmates secondhand smokes Who
received no smoking summons at all from the prison guards there in
violation of the New Yorl< City Smol<ing Ordinance. Finally, my eighth
incident Was in response to my calling the 43*”°’ Poiice Precinct, Sergeant
Nolac (Blacl<) and his White partner visited me at horne on August 7, 2007 at
about 7:1? pm where l asked them to arrest my two teenage assailants and

my assailant cellmate but no arrests for me to sign the criminal charges

Subsequently, even though i have been completely restored to the
position before my false arrest as per the Disposition, these incidents of
wrongful conduct by law enforcement surveillance have exacerbated my
mental depression, paranoia, fear of panic attacks and other complicated
mental as Well as medical problems as treated by the Metropolitan Hospita|
Center for me to less and less attend mosques as Weil as refrain from
religious discussions and to inhibit me from resuming my teaching career
With the mostiy non*l\/luslim hyperactive students in the public school
system because my Musiirn identity can more iil<eiy cause NYPD officers to
again discriminate against me should l get into any confrontation against
any of my virtualiy all non-Muslim feliow colleagues and/or typically

hyperactive non»Muslim students as Well.

 

' easellgcvolusU/tmomentsFleaoz/n/lspagelsor 74

In comparison, each of the Plaintiffs has, at least, one incident of
wrongful conduct by law enforcement surveillance affecting each of them.
For example Plaintiff l-lassan asserts one incident of himself as a soldier in
the U.S. Arrny who has worked in military intelligence that he has decreased
his mosque attendance significantly because of his belief that being closely
affiliated with mosques under surveillance by law enforcement will
jeopardize his ability to hold a security clearance and will tarnish his
reputation among his fellow soldiers and diminish their trust in him.
i_il<ewise, Plaintiffs l\/loiz l\/lohammed, lane Doe, and Sofia Tahir state that
they have been avoiding from discussing their faith openly or at MSA
meetings for fear of being watched and documented . in addition,

Plaintiff l\/lohammed alleges that the stigma now attached to being a iVluslirn
member of the MSA has caused him to avoid discussing his faith or his MSA

participation in public and to avoid praying in places where non-Muslims might

see him doing so.

The individual Plaintiffs are not the only ones affected by wrongful conduct of
law enforcement surveillance The organizational Plaintiffs allege that the
Prograrn has undermined their ability to fulfill their mission by deterring potential
members from joining and casting doubt on their ability to maintain the
confidentiality of their membership Accordingly, two mosques that are members
of Plaintiff Council of lmarns in New Jersey, and that are named in the NYPD's

Newark report have seen a decline in attendance resulting from the NYPD's

6~“‘8

 

" ` -`.;*`j ycasa-li'i.;jls_._¢fv;oi`fzi`;is;.uA-,j,passman `21fij_i_iéa`:jozjiizvfls;;_§_'_`_`F'>a:gel 114 _c')`i§r_¢i;; '_; _ _` 3 j

surveillance because their congregants can no longer worship freely knowing that
law enforcement agents or informants are likely in their midst. Similarly situated
are student groups and l\/lSAs subject to surveillance are diminished in their ability
to establish viable student organizations that students feel secure joining and
participating in and are less able to embark upon integral partnerships with
campus administrators and other organizations and to fulfill the spiritual needs of
their members in a confidential manner. Subsequentiy, Plaintiff MFl (l\/|uslim
Foundation lnc) has changed its religious and educational programming to avoid
controversial topics likely to stigmatize its membership further and to attract

additional NYPD attention

ln conclusion, several P|aintiffs also contend that financial harm has affected
their alleged religious, reputational, and stigmatizing injuries For example,
Plaintiffs Ali Shop Body inside & Outside and Utility Beef Sausage Company claim
that the surveillance has damaged their businesses by scaring away customers.
l\|amely, Plaintiffs Zaimah Abdur Rahlm and Abdul ilakim Abdullah allege that the
publication of the address and a photograph on the internat of their home in
connection with the NYPD'$ surveillance has decreased its value and diminished
its prospects for sale. Slmllarly, two of Plaintiff Council of lmarns in New Jersey's
member mosques have experienced losses in donation or financial support from
congregants Which further financially harm both mosques’ ability to fulfill their
religious missions. Even my own self-esteem and confidence to earn income by

resuming my teaching career in the public school system have been greatly

7~‘53

 

` . »--`Li".-l..-:-caseii.`;fis;.¢v;oizizia-iuaE: Yoa@uineni21`.jfried-1`0.2`1`1`4`/.1119j _.'_`ie`auefi_s":Q'i`.}j§zi¢if_-`i ' ` i; " j ' _

harmed by law enforcement surveillance due to my l\/luslim identity. Therefore, l
should be entitled to compensatory, exemplary, punitive, and general damages of
ten million dollars may reasonably and hopefully be deemed as just and fair by

the jury and the court as well.

Complainant,
l\/lohammad Ariff Saidin
639 Rosedale Avenue,
Apt. sa,

Bronx, NY 10473
Phone: 347-918-1705

Email address: i\/lohammadAriffSaidin@hotmail.com

Note: Enclosed herewith is a complete copy in Hcrssan v. Citu ofNew Yor‘k,
No. 14-1688 by the Third Circuit on Oct. 13, 2015 that emphatically
overturned a NeW Jersey district couch Which had dismissed a challenge
to the NeW York City Police Departtnent’s Muslim surveillance program

as a reference in support of my Amended Complaint above for this court.

" _' 5 ’; `C`;é'gé':i.i:._1'_§'_`('3'\-,-_:6{1.-41;1`8&U_A`__}_' jD-G¢umeh_jtji 1211 |;`i`_|éd`f 512 /_'_1`4 /'_'1'.9;1 _.|s_ggé,__"l'g'__.gf__;_74

Case:14-1688 Document;003112098807` F’age: 1 Date l:iled: 10/13/2015

PRECEDENTIAL

UNITED STATES COUR'I` OF APPEALS
FOR THE TI'IIRD CIRCUIT

No. ill-1688

SYED FARHA] HASSAN;

THE COUNCIL OF IMAMS IN NEW IERSEY;
MUSLIM STUDENTS ASSOCIATION OF THE U.S.
AND CANADA, INC.;

ALL BODY SHOP INSIDE & OUTSIDE; `
UN`ITY BEEF SAUSAGE COMPANY;
MUSLM FOUNDATION INC.; M{)IZ MOHAMMED;
IAN`E DOE; SOOFIA TAH]R;

ZAIl\/IAH ABDUR-RAHIM;
ABDUL-»ILA_KIM ABDULLAH,

App clients
V. -

TI-IE CITY OF NEW YORK

Appcai from the Unitod States Disttict Court
for thc District of New Jcrsey
(D.C. Civil Action No. 2-12-cv~03401)
I)istrict Judgc: Honorablo William 3. Martiui

" casellacv@cugua mcmann F,iea@z/u/lgpagemm . -.

Case:14~1688 Document: 003112098807 Page:?_ Date Fiied: 10/3.312015

Argued Ja.nuary l?>, 2015
Bcforc: AMBRO, FUHNTES, and ROTH, Circuit .Tudges
(Opinion iiied: October 13, 2015)

Bahcr A. Azmy, Esquire (Argucd)
Ghita Schwarz, Esquire

Omar Farah, Esquirc -

Centcr for Constitutional Rights

666 Broadway, 7th Floot

Now York, NY 10012

Gienn Katon, Esquire
Farhaua Khera, Esquirc
Adil Haq, Esquirc
Muslim Advocates
P.O. Box 71080
Oakland, CA 94612

Law:rence S. Lustborg, Esquire
Joscph A. Pacc, Esquire
Portia Dolorcs Pcdxo, Esqujrc
Gibbons

Ouc Gatcway Centcr

Ncwarlc, N.l 07102

Counsel for Appellants

Zachary W. Cartcr

Corporation Cou:nsel ofthc City ochW York
Riohard P. Dcaring, Esquirc
Petcr G. Farreii, Esquire (Argued)

 

Case:14-1688 Document:003112098807 Page:B DateFiied:10/13/2015

Celestc Kocleveld, Esquire
Alexis Lcist, Esquirc

Authooy DiSenso, Esquirc
William Oates, Esquire

Cheryl Shamrnas, Esquire

Odiie Farrell, Esquirc

Ncw York City Law Dcparuucnt
100 Church Street

Ncw York, NY 10007

Cou;nsel for Appcilce

Ayesha N. Khan, Esquire

Grcgory M. Lipper, Esquire

Aiexandcr J. Luchcnitscr, Esquire

Americans Unitcd for Separation of Church and State
1901 L Street N.W.

Suitc 400

Washington, DC 20036

Counsci for Amicus Appellaot
Americans Unitcd for Scparation of Churcb and Statc

Benjamin C. Bloclc, Esquire
William Murray, Esquire
Covington &. Burling LLP
850 Tcnth Street N.W.
Washiogton, DC 2000l

Stcphcn .i. Schulhofet, Esquire
40 Washington Square South
Ncw York, NY 10012

 

' ' ease:ilg@@lu@u/taocum@mz nea @2/14/19Pageigoi74 . -

Case:14~1688 Document: 003112098807 Page:¢i Date Fiied: 10/13/2015

Robert L. Rusky, Esquire
159 Bca.vcr_ Strect
San Francisoo, CA 94114

Counscl for Amicus Appellants
Karon Korcmatsu, lay erabayashi, Holly Yasui

Brian I). Boyie, Esquire

Waltcr E. Dcllinger, III, Esquirc
Deanna Mq Ricc, Esquire
Naushccn Hassan, Esquirc
O’Melvcuy & Mycrs LLP

1625 Eye Strcet, N.W.
Waslungtou, DC 20006

Coimscl for Amicus Appellants
100 Blacks in Law Ent`orccment Who Care,
Chris Burbanl<, Eric Adams

Gregory .l'. Wallanoe, Esquirc
W. Stewart Walla,cc, Esquire
Kayc Scholcr LLP

250 Wcst 55th Strcct

Ncw York, NY 10019

Michael Robortson, Esquire
Kaye Scholcr LLP

The McPhcrson Buiiding

901 Fiftccnth Strect, N.W.
Washingl:on, DC 20005-2327

Counsei for Ai:nicus Appellants
Asiau Amci'ican Legal Defensc and Education Fund,

 

' ----¢aS-é'-i-;'l'-<;;';¢V-.¢fiu@-¢at- senate -- -F-lsd-.-.@m/u< ..vpage~'z@a.7-.41-)---_ ._

Case: 114-1688 Docurnent: 003112098807 Page:S Date l:iied: 1003/2015

American Arab Anti-Discriminatiou Cotnmittee,
Universai Muslim Association of Amcrica Aclvocacy,
South Asian Arncricaus Lcading Togethcr,

Shia Rights Watch,

New Jcrsey Musiim Lawyers Association,

Nationai Network for Axab American Communitics,
National Lawyers Guild Now York City Chaptcr,
Muslim Pu‘olic Affairs Councii,

Muslim chal iiqu of America,

Muslim Consultative thwotk,

Musiim Bar Association ochW York,

Muslim Amcrican Civil Liberties Coalition,-
Creatiag Law Enforcement Accountability and
Responsibility,

Arab Americau Assooiation ofNeW Yorlc,

Asia:n Americans Advancing .`iusticc-»Asian Law
Caucus,

South Asian Organization, Proj oct SALAM

Ronald .K. Chcn, Esquirc

Rutgcrs Univcrsity Constitutional Rights Clinic
123 Washington Strcet

Ncwark, NJ 07102

Edward Barocas, Esquirc

Jcannc LoCiccro, Esquirc

Al_exaadcr Shalom, Esquire

American Civil Libcriics Union of Ncw Jerscy Foundation
P.O. Box 32159

Newark, N.i 07102

Counsol for Arnicus Appellants
American Civil liberties Unioa of New Jorsey,

____' C asellQC\/O:LM_SZ_U A DOCUm em 2 Flled 02 1114/19 F, a-Q-G-; 21 OH 4 _ __

Case:14-1688 Document: 003112098807 Page:€ Date Filed: 10/13!2015

Latino;instice PRLDEF,

Moxican Amcrican Legal Dcfense and Educatio.nal
Fund,

Bill of Rights Dcfcnsc Committce, Gardcn Statc Bar,
Association, Hispanic Bar Association of New Jcrscy,
Association of Black Women Lawyers of New icrsey

Bruce D. Browu, Esquire

Gragg P. Leslie, Bsqui-re

Jamie T. Schurnan, Bsquire

chortcrs Committec for Frccdom of thc Prcss
1101 Wiison Bouicvard, Suitc 1100
Arlington, VA 22209

Jcnnifcr A. Borg, Esquire
North Jcrscy Mcdia Group lnc.
1 Garret Mouutain Plaza
Woodland Parlc, N.i 07424

Counsel for Amicus Appcllants
Reportets Committee for Freeclom of the Prcss,
North lerse'y Modia Group Inc.

Michael W. Price, Esqui;rc

Faiza Patel, Esquire

Brennan Center for J`ustice at NYU School of Law
161 Avenue of the Arneticas

New York, NY 10013

Counscl for Amicus Appcllant
Brcnnan Center for lustice at Ncw Yorl< University
Schooi of LaW

 

Cjasé_`lii9_¢-\}_.__`,0144.8_'0_,'0_:§_"_'DO'_C_L]mé_ht'2 _'__',`:i|red_02'/14/`19_51_ pagezzofm _.

Case: 141-1688 Docurnent:003112098307 Page:“i' Date Fiied: 10113/2015

Allcn P. Pogg, quuirc

Hogaa LoVeiis US LLP

600 Brickell Avcnuc, Suitc 2700
Miami, FL 33131

Couusel for Amicus Appcllants

Sikh Coalition, lutcrfaith Aliiancc Foundation,
National Council of the Churches of Clm`st in the
USA,

Union for Roform ludaisrn,

Cenh'al Coufcrenoc of Amcricau Rabbis,
Worncn of Reform .`iudaisrn,

islamic Socicty ofl\iorth America,

Bend the Arc: A JeWish Pari:ncrship for Justicc,
Hiudu Temple Socicty of North _Axncrica,
Auhurn Thcological Scminary,

National Council of JeWish Wornen,

Universai Muslim Association ofAmerica,
Americau Humanist Association,

Sii<h American Legal Defensc and Education Fuad,
Muslim Alliance in North America

National Roligious Campaign Against To;rtu;tc,
Rcconstruotionist Rabbinical Association,

Imam Mahdi Association of Ma_rjaeya,

Muslims for Peace,

T’ruah: The Rabbinic Call for Human Rights,
Ta’leef Colicctive, Muslim Congress, Uaitarian
Uuiversalist Legislative Ministry of l\icw Jcrscy,
Quecns Fedoration of Churchcs, Inc.,

Northetn California lslamio Council,

Council of Islamic Organization of Greater Chicago,
Islarnic Shura Couucil of Southem Califomia

 

" i Casé `1_:11-'9_=€\,_@.`1..443=._'U'A.r_. iD¢Cu'rt']_em"z: _. '_|':;i|_.ed _'62`/14_'/-19__ ;_'_paQ-e_ 123 OfM '_ _ j_'ji' ._____

Ca$e! iii-1688 E)Ocumei‘it: 003112098807 Page! 8 Daie l:iied! 10/13/2015 -

OPINION OF THE COURT

AMBRO, Circuit Judge

 

_ TABLE OF CONTENTS
I. IN"I`RODUCTION ............................................................. 9
iI. BACKGROUND ............................................................. 10
A, Plaintit`fs’ Allegations ................................................ 10
l. Thc Program ......................................................... 10
2. chorts and Infonnationai Databases ................... 13
3. Fall-Out from thc Program’s Disclosurc to thc
Public .................................................................... 14
B. District Court .............................................................. 17
HI. STANDING ..................................................................... 1 8
A. Injury-in-Fact ............................................................. 19
B. Fair Traceability ......................................................... 25
C. Redressability ............................................................. 27
IV. CONSTITUTIONAL CLAIMS ....................................... 28
A. Equal~Protection Ciairn .............................................. 28
1. Do Plaintiffs Plausibly Allcge intentional
Discrimination? ..................................................... 29

i. Plaintiffs Plausibly Allego a Surveillance
Program with a Facially Reiigious
Classiiication. .................................................. 29

` ease i`:`io`-`c'v'-'“o'lzi¢is`-UA ""'Dcicunienr 2 *'F'i=l"éu 0271-4-/1'9*5 eagle-24 cir-74 - - . '_ __ __ _:_ __;; ;_-

Case:14-1688 Document:003112098807 Page:Q Date Fiied-: 10/13/2015

ii Intentional Discri.mination Does Not Require an

Invidious Motive. ............................................ 35
2. Is the Alleged Disorirnination _Nonetheless Legally
Justified? ............................................................... 37
i. Level o;l" Scrutiny ............................................. 37
ii. Evaluation of Means and Ends ........................ 51
B. First-Amendment Clairns ........................................... 55
V. CONCLUSION ................................................................ 5 8

I. INTRODUCTION

Plaintifi`s appeal the dismissal of their civil~rights suit
against the City of New York (the “City”). They claim to be
targets of a Widc~ranging surveillance program that the New
Yorlc City Police Departrnent (the “NYPD”) began in the
Walce of the Septembcr 11, 2001 terrorist attacks (the
“Program”). Plaintiffs allege that the Program is based on the
false and stigmatizing premise that Muslim religious identity
“is a permissible proxy for oriminality, and that Muslim
individuals businesses, and institutions can therefore be
subject to pervasive surveillance not visited upon individuals,
businesses, and institutions of any other religious faith or the
public at large.” First Arn. Cornpl. 11 6 (the “Complaiat” or
“Compl.”). They bring this lawsuit “to affirm the principle
that individuals may not be singled out for intrusive
investigation and pervasive surveillance that cause them
continuing harm simply because they profess a certain
faith.” Id. ii 8.

la its narrowest form, this appeal raises two questions
Do Plainti:t`fs-~»~themselves allegedly subject to a

 

Case: 111-1688 Document: 003112098807 Page: 10 Dato Fited: 10/13/2015

discriminatory surveillance program-have standing to sue in
federal court to vindicate their religions-liberty and equal-
protection rights? If so, taking Plaintiffs’ non-conclusory
allegations as true, have they stated valid claims under the
First and Fourteenth Ai:nendinents to our Constitution? Both
of these questions Wliicli We answer yes, seem
straightforward enough. Lnrlcing beneath the surface,
however, are questions about equality, religious liberty, the
role of courts in safeguarding our Constitution, and the
protection of our civil liberties and rights equally during ‘
Wartime and in peace

II. BACKGROUND
A. Plaintiffs’ Allegations

Lead Plaintiff Syed Faraj Hassan and others of or
associated With the lslarnie faith (collectively “Plaintiffs”)
assert that, since lannary 2002, the City has through the
NYPD conducted the Prograni in secret “to monitor the lives
of Muslirns, their bnsinesses, houses of Worship,
organizations, and schools in NeW Yorl< City and surrounding
states, particularly New Jersey.” See Pls.’ Br. 2 (citing
Cornpl- 1[‘[[ 36, 38). As this case comes before us on the City’s
Motion to Disnn'ss, we must take all facts alleged in
Plaintiffs’ Cornplaint as true and draw all reasonable
inferences that arise therefrom in their favor. See Fed. R. Civ.

P. lZ(b)(G).
I. flee Progmm

Plaintift`s contend that the NYPD launched the
Prograrn following the Septernher ll, 2001 terrorist attacks
With the goal of “intiltra[ting] and monitor[ing] Musliin life
in and around New York City.” Compl. ll 2. They claim that
it “target[s] Mnslirn entities and individuals in New Iersey for

lO

 

` ----(f;-agé---i-;`--i.g-_`CV;O144-3_-UA' i`[joicume.m_g:j._|':,~|é'd 02/1?4/1_9._'___;>3@§ 260f74 _' _

Case: 14»1688 Document: 003112098807 Page: ll Date I:iled: 10/13/203.5

investigation solely because they are Muslim or believed to
be Musliin” rather than “based upon evidence of
wrongdoing.” Id. ‘W 7, 47. Plaintiffs claim that the Prograni,
going on its tenth year when the Cornplaint was filed, “has
never generated a single lead.” Id. ll 2.

Per the Coniplaint, the NYPD “uses a variety of
methods to spy on Muslims.” Id. 1139. Arnong the
techniques that it employs are to “snap pictures, take video,
and collect license plate numbers of [rnosque] congregants”
and to “mount surveillance cameras on light poles, aimed at
mosques,” which “[o]fticers can [then] control
[remotely] . . .with their computers” and which generate
footage used “to help identify worshippers.” Id. 1[46.
Plaintiffs also allege the NYPD sends “undercover
officers”_some of which are called “rnosque crawlers” and
“ral<ers”--into niosques, student organizations, businesses,
and neighborhoods that “it believes to be heavily Musliin.”
Id. 111[4'7, 49-50. By “monitor[ing] sennons and
conversations in mosques” and “surveil[ling] locations such
as bookstores, bars, cafes, and nightclubs,” officers
“docurnent[] . . .Arnerican Mnslirn life” in “painstal<ing
detail[]” and “report back to the NYPD.” Id. ll 47.

While Plaintiffs believe that sorne of this surveillance
activity is passive (such as “tak[ing] video and photographs at
rnosques, l\/luslini~owned businesses, and schools,” id. ll 39,
and recording “the subject of conversations overheard at
mosques,” id. 1147), in other cases NYPD officers more
actively engage with the persons monitored One alleged
spying method of the latter type is to “sen[d] undercover
officers to muslim~aflillated] locations to engage in
pretexnial conversations to elicit information from proprietors
and patrons.” jul 1139. Ofticers also “sornetiines pose” as
members of certain groups and organizations under
investigation Id. ‘[[ 50. The Conaplaint illustrates one such

ll

 

` "- -' -` - ease --i§-is-ev-o`iAzts-UAS lineas-mem 2 `.-Fi`led:`fo2/14/19 .- '...P`ag.é. .2.7. of 174 _ ._ 1 _;_ ;_ _1__ _

CaSe§ 14~1688 DOCUTT\enlf 003112098807 Pagef 12 Date Flledf 10/13/2015

example where an NYPD “ofticer . . . went on a rafting trip
with a[] [Muslirn Stndents Association (MSA)] and
monitored and recorded how often the student participants on
the trip prayed” and their “discuss[ion ot] religious
topics.” Id. '

Not only does the alleged Program “utilize[] numerous
forms of surveillance,” id 1[45, but that surveillance is also
widespread Plaintiffs claim, for instance, that the NYPD
“has strived to have an informant inside every mosque within
a 250-mile radius of New York City” and has “place[d]
informants or undercover officers in all or virtually all
MSAS” at “colleges and universities in New York, New
Jersey, Connecticut, and Pennsylvania. . . Without any
indication whatsoever of criminal activity or any connection
whatsoever to Wrongdoing.” fd. 1[1[ 47, 49. In all, the NYPD
has allegedly “surveill[ed] . . . at least twenty mosques,
fourteen restaurants, eleven retail stores, two grade schools
and two [MSAS], in addition to an untold number of
individuals who own, operate, and visit those
establishments.” Id. lll?).

Plaintiffs claim that, in addition to singling out
organizations and businesses for surveillance that in some
way are visibly or openly ai`Hliated with Islam (such as
mosques or businesses with prayer mats or other lslamic
identifications), “the Program also intentionally targets
Muslirns by using ethnicity as a proxy for faith.” Id. 140.
Plaintift`s aver, for instance, that the NYPD “has designated
twenty-eight countries . . . constitut[ing] about SO% of the
world’s Muslirn population” and “Arnerican Black l\/lusliin”
as “ancestries of interest.” Id. ‘[l dl. Bnt the Program is still
decidedly focused on religion Thus, rather than “surveil all
people and establishments with ‘ancestries of interest,”’ the
NYPD “expressly chooses to exclude people and
establishments with such ‘ancestries’ if they are not Muslim.”

12

 

...fl .Cas`e}-l:.1191@v=0`14.4.a-__UA__.fDo_c-u`m`ent;_2"._ Fi_le_d;__O"z__/l`_¢t/flajPage_._Z.S.`..Qf._`-7_4_ _ "

Case:14-1688 Doc:ument: 093112098807 Page: 13 Date Filed: 10113/2015_

Id. 1[42. This includes “Egyptians if they are Coptic
Christians, Syrians if they are Jewish, or Albanians if they are
Catholic or Orthodox Christian.” Icl. Conversely, Plaintiffs
claim that the NYPD has examined other immigrant
communities in Newarl<;, NeW ljersey “for the presence of
Muslirns,” such as the “Portuguese and Brazilian immigrant
communities” notwithstanding that “Portugal and Brazil
[are] . . .not found on [the NYPD’s] list of twenty~eight
‘ancestries.”’ Id. 11 44.

2. Reports and Informational Databases

Plaintiffs allege that the Prograrn has resulted in “a
series of reports documenting in detail the information
obtained from [the NY"PD’s] surveiilanee of New Jersey
Muslirn connnunities.” Id. ‘\l 5. These “includ[e] a report
focusing on the Muslnn community in Newark” (the “Newark
report”), id.; “rnore than twenty precinct-level maps of the
City of Newark, noting the location of mosques and Muslirn
businesses and the ethnic composition of the Muslirn
community,” id. ‘[I 3; “anaiytioal report[s] on every mosque
Within 100 miles” of New Yorl< City, id. 147; and a Weekly
“MSA Repoit on schools, including reports on Rutgers New
Brunswick and Rutgers Newarl<,” id. ll 51.

The information and records collected and compiled
are extensive and varied Among these are
“pictures, . . .video, . . . and license plate numbers of
{rnosque] congregants,” id. 1146; inteiligence about “Where
religious schools are looated,” id 1147; indications of
religious affiliation and Mnslirn patronage of shops,
restaurants, and grocery stores, ia’.; lists of “hnsinesses owned
or frequented by Muslirns,” z`d.; and “names of professors,
scholars, and students” affiliated With MSAS, id. ‘H 51. The
City aiso allegedly “cornpiles databases of new Muslim
converts Who take Arabic names, as Well as Muslims Who

13

caseiiecv0144suAoecumemzFlleeoz/iA/ie-"Pageifz`ei-'o.tif-M. .-

Caso: 14~1688 Documeut:003;112098807 Page: 14 Date l:iled: 10/13/2015

take names that are perceived to be ‘Western.”’ Id. ll 55.

Besides names and other identifying information of
individuals businesses, and organizations, the NY?D reports
include seemingly mundane and innocuous details about
Muslirn community life in New lersey, such as: (1) “flyers
are posted in shops advertising for Quran tutoring;” (2) “a
picture of a mosquc hangs in a grocery store;” (3) “a
restaurant serves ‘religious Muslirns;”’ (4) “custorners visit a
Dunkin’ Donuts after Friday prayer;” (5) °‘a restaurant is
located near a particular mosque;” (6)“en1ployees or
customers of establishments are observed wearing ‘traditional
clothing;”’ (7) “Muslim prayer mats are hanging on the Wall
at an lndian restaurant;” and (8) “a store posts a sign that it
Will be closed on Friday in observance of Friday prayer.” Id.
1147. Finally, NYPD officers have compiled “the subject[s
and details] of conversations overheard at mosques.” Id. ln
one 2006 report, for instance, they “docurnent[ed] twenty-
three conversations at twenty rnosques,” though “[n]one of
the information collected showed any indication of criminal
activity.” Id.

3. Fall~Outfrom the Program ’s Disclosure
to the Public

Plaintit`fs clairn that, despite “initial secrecy,” public
knowledge of the alleged Progratn’s existence “has become
Widespread in Nevv Iersey and elsewhere.” Id. 1[45. They
also contend that a number of the allegedly generated reports
“ha[ve] been Widely publicized,” id. ‘ilZO, and that each
Plaintiff has been “either specifically named in an NYPD
spying report or is a member of at least one mosque or other
association named in such a report,” Pls.’ Br. 21 (citing
Cornpl. ‘H‘l{ 12-15, 17-26, 28~29, 31-~32, 34).

Plaintiffs have learned since the news broke, for

14

 

;' . -. case 1.:'19-_cv.__01`_4`4e__-.UA_.'D.o`cume_n`tz_._F_ji_l_.e`d-_O.`z/l_._¢l/_._ls_.._. Pag.e§?»_O/of,.?_¢_l._ _ _' ' "

CB.SEZ 14-1688 Documenli 003112098807 Page! 15 Date Flled: 10/1312015

instance, that the NYPD’s so~called ‘Newal‘k report”
designates several of them as a “Locaticn of Concern,”
defined “as, among other things, a ‘location that individuals
may find co-conspirators for illegal actions,’ and a ‘location
that has demonstrated a significant pattern of illegal
activities.”’ Cornpl. ‘l[ 58. Sirnilarly, the NYPD’s “U.S._lran
report” describes organizations believed to pose serious
threats to New Yorl< City, such as Hezbollah and Harnas,
along With a list of “Other Shi’a Locations in the vicinity of
NYC,” Which include l’laintitt` Muslim Foundation lnc.
(“MFI”) and Masjid-e-Ali mosque (ovvned and operated by
MF‘I), “as Well as three additional mosques attended by
Plaintii`f Hassan.” Ia'. ll 60.

While Plaintiffs allege that the Prograrn is stigmatizing
by itself, they also claim these specific defamatory statements
targeting them in particular have intensified their harms and
that “New Yorlt City ofticia_ls” have exacerbated these
injuries by publicly “acknowledg[ing] the [Program’s]
existence” and “describing it as focused on ‘threats’ and as an
attempt to document the ‘lilcely Whereabouts of terrorists.’”
Ia’. il 61. “Discussing the surveillance, [i`ornier] Mayor
Bloornberg has stated publicly” that “[W]e’re doing the right
thing We will continue to do the right thing.” ld. ll 64. And
“[fornier Poiice] Conunissioner Kelly has said” that “[W]e’re
going to continue to do What We have to do to protect the
[C]ity.” Ia'. Plaintiffs state that these and other “ot`ticial
proclamations,” vvhich “falsely suggest that Muslirns alone
present a unique law enforcement threat,” indicate “that [City
ofticials] believe the NYPD’s targeting of Muslirns for
surveillance on the basis of their religion is appropriate and
Will continue.” Id. ll‘[f 64-65.

Plaintiffs also contend that, in large part because of the

Prograrn’s alleged stigmatizing and reputational
consequences, the surveillance has affected their Worship and

15

 

- -- Case 1-:1-9-cv--01448-U-A -Document 213 --Fi|'ed 032/14/=19- P.aQe--B-l.-..ot-Y'¢l.". .

Case: 14~1688 Document: 003112098807 Page: 16 Date Filecl: 10/13/2015

religious activities For example, Plaintiff Hassan, a soldier
in the U.S. Army vvho has worked in military intelligence,
asserts tha “[h]e has decreased his mesque attendance
significantly” because of his belief that “being closely
affiliated with mosques under surveillance by law
enforcement” Will jeopardize his ability to hold a security
clearance and will tamish his reputation among his fellow
soldiers and diminish their trust in him. Id. jill ll_l3.
Lilcewise, Plaintit`t`s Moiz Mohammed, lane Doe, and Sootia
Tahir state that they now avoid (or have avoided) discussing
their faith openly or at MSA imeetings for fear of being
watched and documented id 1§124-30, and Plaintift`
Mohammad alleges that “[t]he stigma now attached to being a
Muslim member of the MSA has caused [him] to avoid
discussing his faith or his MSA participation in public and to
avoid praying in places where non-Muslims might see him
doing so,” ial ll 25.

The individual Plaintift`s are not the only ones affected
The organizational Plaintift`s allege that the Program “has
undermined their ability to fulfill their mission[s by] deterring
potential members from joining and casting doubt on [their] _
ability to maintain the coniidentiality of their membership.”
Pls.’ Br. 6 (citing Compl. ‘[[ l7). According to the Complaint,
two mosqnes that are members of Plaintift` Ceuncil of lmams
in New Jersey, and that are named in the NYPD’s Newarl<
report, “have . . . seen a decline in attendance . . . as a result
ot` the [NY'PD’s] surveillance” because their congregants can
no longer worship neely knowing that law-enforcement
agents or informants are likely in their midst Cornpl. ‘|l 15.
Similarly, “[a]s affinity student groups, MSAS subject to
surveillance . . . are diminished in their ability to establish
viable student organizations that students Will feel secure
joining and participating in” and are less able “to embark
upon integral partnerships With campus administrators and
other organizations and [to] fulfill the spiritual needs of their

16

 

-C-ase-1:--19-cv-H01448--UA-.-§Documefn.t-.Z'..Fi|.ed=f.02/14/19..`..PaQ.e._B_Z=-.Ot_?.¢.li.j_... .

Case:14-1688 Document: 003112098807 Page: 17 Date Filed: 10/13/2015

members in a confidential manner.” Id. il 17. And Plaintift`
MFI has changed its religious and educational programming
to avoid controversial topics likely to stigmatize its
membership further and to attract additional NYPD attention
Id. ll 23.

Finally, several Plaintif‘l`s also contend that financial
harm has accompanied their alleged religious reputational,
and stigmatizing injuries For example, Plaintift`s All Shop
Body lnside & Outsi'de and Unity Beef Sausage Company
claim that the surveillance has damaged their “business[es] by
seating away customers,” ial jljl 19, Zl, and Plaintiffs Zairnah
Abdur~Rahim and Abdul-Hakirn Abdullah allege that the
publication of the address and a photograph on the lnternet of
their home “in connection With the NYPD’s
surveillance . .has decreased [its] value . . . and diminished
[its] prospects for sale,” id 11131~32, 34. Also, two of
Plaintiff Council of lmarns in New Jersey’s member mosques
have witnessed “[l]osses in . . .tinancial support,” Which
further “hann[s] both mosc;pres1 ability to fulfill their religious
missions." Id. ll 15.

B. I}istrict Court

ln lane 2012, Plaintit`t`s sued the City pursuant to 42
U.S.C, § 1983 and Monell v. Department ofSccial Servz'ces of
the Cizy ofNew York, 436 U.S. 658 (1978), for discriminating
against them as Muslims in violation ot` the Free Exercise and
Establislnnent Clauses of the First Amendment and the Equal
Protection Clause of the Fourteenth Amendment. They seek
expungement of any unlawfully obtained records pertaining
to them, a judgment declaring that the City has violated their
First and Fourteenth Amendment rights, an order enjoining
their future discriminatory surveillance, and damages

The District Conit granted the City’s Motion to

17

 

-- - ------Case 1-:19-cv-0144e-u-A-- i-.Documem 2 Filea 02-/1'4/191.." sage 33_0f_74 ____ _

Case:14-1688 Dccument: 0031;1.2098807 Page: 18 Date Fileci: 10/13!2015_

Disrniss the Coniplaint in February 2014 pursuant to Federal
Rule of Civil Procedure lZ(b)(l) for lack of standing and
Pederal Rule of Civil Prcceclure lZ(b)(o) for failure to state a
claim. First, the Coiirt held that Plaintiffs failed to identify
any cognizable “injury-in-fact” (iet alone one “t`airly

- traceable” tc the City’s surveillance). Second, it concluded
that Plaintiffs failed to state a claim because “[t]he more
likely explanation for the surveillance Was a desire to locate
bedding terrorist conspiracies” than a desire to discriminate
Hassan v. City of New York, No. l2-cv~340l, 20l4 WL
654604, at *7 (D.N.J. Feb. 20, 20l4). lt therefore entered
judgment in the City’s favor. Plaintiffs now appeal these
rulings

III. STANDING

As did the District Court, We begin With Plaintiffs’
standing to have a federal court decide their claims Standing
to sue is required for jurisdiction in a federal forum l)erived
from Article III of our Constitution, it is the threshold inquiry
in every case, one for Which “[t]he party invoking federal
jurisdiction bears the burden of [prcot].” Lujan v. Defenders
of Wildlie, 504 U.S. 555, 561 (1992). Analyzing this
requirement entails a three~part inquiry. Has at least one
plaintiff suffered an “injury in fact”? Id. lf sc, is that injuiy
“fairly . . .trace[able] to the challenged action of the
dcferidant”? Id. at 560 (alterations in original) (quoting
Sz`mon v. E. Ky. Welfare flights Org., 426 U.S. 26, ill-42
(1976)). And if the answer tc both is yes, Wiil that injury be
“likely . . .redressed by a favorable decision”? Id. at 561
(qnoting Simorz, 426 U.S. at 38).

Wllen answering these questions, “We must assume
that the party asserting federal jurisdiction is correct on the
legal merits of his claim, that a decision on the merits Wonld
be favorable[,] and that the requested relief Would be

18

 

~Case 1:-19-ev-o-1448-LJA--`Docomem 2...F.ile'o.0'2/141'19 _-'F_>age_._34' 0__1‘;_7_4_-_ __ _

Case: 114-1688 Docurnent: 003112098807 Page: 19 Date Fi!ed: 10/13/2015

h

granted.” Cutler v. U.S. Dep ’1,‘ ofHealz.‘h & Human Sews.,-
797 F.Sd 1173, 1179 (D.C. Cir. 2015) (internal quotation

marks omitted). fn other Words, to withstand a “facial attack”

at the motion”to-disrniss stage, a plaintiff need only plausibly

allege facts establishing each constitutional requirement

Lewz`s v. Casey, 518 U.S. 343, 358 (1996).

A. Inj ury-in-Fact

A plaintiff alleges injury~in-fact when it claims that it
has, or is in imminent danger of having, suffered “an invasion
of a legally protected interest” that is “concrete and
particularized" and “‘actual cr innninent, not conjectural and
hypothetical.”’ Lujan, 504 U.S. at 560 (quoting Whinncre v.
Arkansas, 495 U.S. 149, 155 (1990)) (internal quotation
marks omitted). The burden is low, requiring nothing more
than “‘an identifiable triile’ of.harrn.” Joz`nt Stock Soc’y v.
UDVN. Am., Inc., 266 F.Bd 164, 177 (3d Cir. 2001) (Alito,
.l.) (quoting United States v. Studems Challenging Regulatorj)
Agency Proceda:res (SCRAP), 412 U.S. 669, 686 (19'73)).

While Plaintiffs point to at least four other injuries
they contend also meet this requirement, “[t]hc indignity of
being singled out {by a government] for special burdens on
the basis of one’s religious calling,” Lccke v. Davey, 540 U.S.
712, 731 (2004) (Scalia, J., dissenting), is enough to get in the
courthouse door. Unequai treatment is “a type of personal
injury [that] ha[s] long [been] recognized as judicially
cognizable,” Heckler v. Marhews, 465 U.S. 728, 738 (1984),
and Virtually every circuit court has reafiirrnedl-»~as has the

 

l See, e.g., Dczvis v. Guam, 785 F.3d l?)ll, 1315 (9th Cir.
2015) (“[E]qnal treatment under law is a judicially cognizable
interest . . . even if it brings no tangible benefit to the party

19

 

__(;a_ge_1;_19-CV.01443____U_A.__.___Do.cuman_.t__z_ Fi|_eol'02/-14/19_.____.Pag_e_35 -,Of-._7.-_4____ _ __ _

Case.' 14~1688 Document: 003112098807 Page: 20 Date Filed: 10113!2015

Suprerne Court--tliat a “discrirninatory classification is itself
a penalty,” Saenz v. Roe, 526 U.S. 489, 505 (1999), and thus
qualities as an actual injury for standing purposes, Where a
citizen’s right to equal treatment is at stake. See also Ne. Fla.
Chapter of Associared Gen. Contractors of Am. v. City of
facksonville, 508 U.S. 656, 657 (1993) (“'l`he ‘injury in
fact’ . . . is the denial of equal treatment . . .”).2

 

asserting it.”); Am. Civz`l Liberties Union cf NM. v.
Sann'[lanes, 546 F.?)d l3l3, l3l9 (lUth Cir. 2008) (“The
injury in fact is the denial of equal treatment.”; Plcnned
Parenrhood ofS.C. Inc. v. Rcse, 361 F.3d 786, 790 (4th Cir.
2004) (“Discrirninatory treatment . . . qualii[ies] as an actual
injury for standing pmposes.”); Lutheran Churck-Mo. Synod
v. FCC, 154 F.Sd 487, 493 (D.C. Cir. 1998) (“[T]he claim
that the litigant Was denied equal treatment is sufficient to
constitute Article I`.Il ‘injury in-fact.”’); Peyote Way Ckurch of
Gca‘, lnc. v. Thomburgh, 922 F.Zd 1210, 1214 n.2 (Sth Cir.
1991) (“[I]llegitilnate unequal treatment is an injury unto
itself. . . .”).

2 Plaintiffs’ personal interest in religious equality falls
squarely Within the zone of those protected by the
constitutional guarantees in question While their claims
certainly strike at the heart of the Equal Protection Clause of
the Fourteenth Aniendrnent, the First Arnendrnent’s guarantee
of needoni of religion includes freedom from religious
discrimination See, e.g., Permolz` v. Municzpalz`ty No. l of
New Orleans, 44 U.S. 589, 597 (1845) (“Equality before the
law is of the very essence of liberty, Whether civil or
religious.”); Cofo. Chrz`stian Unz'v. v. Weavcr, 534 13 .3d 1245,
1257 (IOt'n Cir. 2008) (McConnell, l.) (“Froin the beginning

20

-- -- l--Case.1.:19..-cv-01448-.._UA_.._Document_-Z___Fi.|e_o| 02/'14/1_9__ _-Page._B_G_Ql74__.____ __

Case: 111-1688 Documentt 003112098807 Page: 21 Date F-`iIed: 10/1312015

None of the City’s arguments to the contrary are
persuasive First, its argument that unequal treatment is only
injurious Wlien it involves a tangible benefit like college
admission or Social Security takes too cramped a view ol`
Article Ill’s injury requirement As the Suprerue Court has
noted, -

discrimination itself, by perpetuating “archaic
and stereotypic notions” or by stigmatizing
members of tire disfavored group as “innately
inferior” and therefore as less Wortliy
participants in tire political community, can
cause serious noneconomic injuries to those

 

this nation’s conception of religious liberty included, at a
minimum, the equal treatment of all religious faiths without
discrimination or preference.”); cf Karl Loewenstein, Some
General Observan`ons on the Proposed “Internarional Bill of
flights ” 17 (1942).

“['l`]lie Religion Clauses . . . and the Equai Protection
Clause as applied to religion. . . all speak with one voice on
this point Absent the most unusual circumstances one’s
religion ought not affect one’s legal rights or duties or
benefits.” Bd. of Educ. of Kiryas Joel Vill. Sch. Dz`.s't. v.
Grumer, 512 U.S. 687, 7l5 (1994) (O’Connor, 3'., concurring
in part and concurring in the judgment in part); see also, e.g.,
Rosenberger v. Rector & Vz`sitors of Um'v. of Va., 515 U.S.
819, 845 (1995); Larson v. Valente, 456 U.S. 228, 244-45
(1982)-; Comm. for Pub. Educ. & Religious Liberty v. Nyquist,
413 U.S. 756, 792--93 (1973); Gz‘llerze v. Unired Srares, 401
U.S. 437, 449 (197l); Epperson v. Arkansas, 393 U.S. 97,
104 (1968); Everson v. Bci. ofchuc. ofEWing Twp., 330 U.S.
1, 15 (1947).

Zl

 

- - ---CaSe--l:lQ-.cv-.Ol448-.UA.__Do_cu_ment2-__Fi_|ed.02/14/_19 F’<'JI_Q€._3_7..0_1°__7_4_._._._ _

Case:14-1688 Document1003112098807 Page:22 Date Fiied: 10/1312015

persons Who are personally denied equal
treatment solely because of their membership in
a disfavored group.

Heckler, 465 U.S. at 739~40 (citation omitted) (quoting Mz`ss.
Univ. for Womea v. Hogarz, 458 U.S. 718, 725 (1932)); see
also, e.g., Mardell v. Harleysvt`lle Life last Co., 65 F.3d 1072,
1074 (3d Cir. 1995) (per curiam) (“[A] victim of
discrimination suffers a dehumanizing injury as real as, and
often of far more severe and lasting harm than, a blow to the .
jaw.” (internal quotation marks ornitted)). At`ter all, “[t]he
fundamental concern of discrimination law is to redress the
dignitary affront that decisions based on group characteristics
represent, not to guarantee specific economic expectancies,”
Sandberg v. KPMG Peat Marwick, L.L.P., ill F.3d 331, 335
(Zd Cir. 1997).

The City next argues that Plaintiffs have suffered no
injury~in-tact because it has not overtly condemned the
Muslim religion City Br. 35. This argument does not stand
the test of time. Our Nation’s history teaches the
uncomfortable lesson that those not on discrimination’s
receiving end can all too easily gloss over the “badge of
inferiority” inflicted by unequal treatment itself Closing our
eyes to the real and ascertainable harms of discrimination
inevitably leads to morning-after regret Compare Plessy v.
Ferguson, 163 U.S. 537, 551 (1896) (“[It] enforced
separation of the two races stamps the colored race With a
badge of inferiority. . . [,] it is not by reason ot` anything
found in the act, but solely because the colored race chooses
to put that construction upon it.”), with Brown v_ Bd. ofEduc. ,
347 U.S. 483, 494 (1954) (“To separate [children] from
others of similar age and qualifications solely because of their
race generates a feeling of inferiority as to their status in the
community that may affect their hearts and minds in a Way
unlikely ever to be undone.”).

22

 

f.Case 1-:19.-.cv-.014.48-..LJ.A: Documen_t 2_ _'.,Fi|eol 02/_1`4/19.._ _.Page_.BS_Qf._M._

Casel 114-1688 Documenti 003112098807 Page! 23 Date Filed! 1011312015

Moving on, We are similarly unpersuaded by the City’s
alternative argument that Plaintiffs’ alleged injuries are not
“particularized.” lt is true that “only . . . a complainant [Who]
possesses something more than a general interest in the
proper execution of the laws . . . is in a position to secure
judicial intervention.” Srark v. Wr`ckard, 321 U.S. 288, 304
(1944). But Where a plaintiff is “asserting [his or her] own
[equality] right,” a claim of discrimination even Where it
affects a broad class, “is not an abstract concern or
‘generalized grievance.”’ Acl Hoc Comm. of Coucerned
Teachers v. Greenbrrrgh #l] Union Free Sck. Dis't., 873 F.2d
25, 29 (2d Cir. 1989) (quoting Warrh v. Seldin, 422 U.S. 490,
499 (1975)). Because Plaintiffs in this case claim to be the
very targets of the allegedly unconstitutional surveillance,
they are unquestionably “affect[ed] . . . in a personal and
individual Way.” Lujan, 504 U.S. at 560 n.l.

Purther, that hundreds or thousands (or even millions)
of other persons may have suffered the same injury does not
change the individualized nature of the asserted rights and
interests at stake See, e.g., Sch. Dist. v. Sckempp, 374 U.S.
203, 223 (1963) (calling religious freedom an “individual”
right); Adarand Constructors, Inc. v. Pez'ia, 515 U.S. 200, 227
(1995) (referring to a citizen’s “personal right to equal
protection of the laws” (ernphasis in original)). Standing is
easily recognized, for instance, in the case of “a Widespread
mass tort,” even though “large numbers of individuals suffer
the same common-law injury.” FEC v. Akc'ns, 524 U.S. ll,
24 (1998). And for good reason; “[t]o deny standing to
persons Who are in fact injured[,] simply because many others
are also injured, Would mean that the most injurious and
Wldespread Govemrnent actions could be questioned by
nobody.” Massachusetts n EPA, 549 U.S. 497, 526 n.24
(2007) (emphasis omitted) (qucting SCRAP, 412 U.S. at 688).
Harm to all--even in the nuanced world of standing law*--
cannot be logically equated with harm to no one.

 

23

 

.. .. .Case.1:.1.9-.cv-.014.4s-u.s. Documem._z_j_Filed-__02/14/19__. 'P_age 39 of 74_._._____ __ -

Case: 14-1683 Document: 003112098807 Page: 24 Date Filed: 10113!2015

Against this background the City’s reliance on Laird
v. Tarnm, 408 U.S. l (1972), is misplaced The plaintiffs
there alleged only a “chilling effect” on third parties’ speech
caused by “the mere existence, Without more, of [non-
discriminatory] governmental investigative and data-
gathering activity.” Id. at 1041 1. Plaintiffs here, by contrast,
allege that the discriminatory manner by Wlu`ch the Prograrn
is administered itself causes them direct, ongoing, and
immediate harni. Because “standing . . . is only a problem
Where no harm independent of the First Amendrnent is
alleged,” Gz'll v. Pia’h)pchak, 389 F.Bd 379, 383 (2d Cir. 2004)
(Calabresi, 3.), and Laird doesn’t stand for the proposition
that public surveillance is either per se immune from
constitutional attack or subject to a heightened requirement of
injury, that case’s “narrovv” holding, see 408 U.S. at 15,
doesn’t reach the facts of this case.

Indeed, in several post-Laircl cases We have recognized
that, While surveillance in public places may not of itself
violate any privacy right,3 it can still violate other rights that
give rise to cognizable harrns. See, e.g., Hall v. Pa. Srare
Polz'ce, 570 P.Zd 86, 91 (3d Cir. 1978) (“Although it may be
assumed that the state may arrange for photographing all
suspicious persons entering the bank, it does not follow that
its criterion for selection may be racially based, in the absence
of a proven compelling state interest.” (citation omitted)); cf.
Anderson v. Davz'la, l25 F.3d 148, 160-61 (3d. Cir. 1997)
(Roth, J.) (While public governmental surveillance alone was
not cognizable, identical surveillance conducted in retaliation

 

3 We do not take a position on Whether Plaintift`s could have
brought suit to vindicate such an interest They do not allege
a violation of sorne constitutional right to privacy, but to
equal treatment

24

 

Case: 114-1688 Document:003112098807 Page: 25 Date Filed: 10/13/2015

for onc’s exercise of Fnst Aniendrnent rights gave rise to a
separate injury cognizable under Article lll).

B. Fair Traceability

The second requirement of injury~in-fact is a causal
connection between a defendant’s alleged conduct and the
plaintiffs harm. See Lujan, 504 U.S. at 56l. 'l`he City
contends that Plaintiffs have failed to satisfy this requirement
because the Associated Press (“AP”), not the NYPD, revealed
the Prograrn to the public and did so without the City’s
permission _`ln short, it argues, “What you don’t know can’t
hurt you. And, if you do know, don’t shoot us. Shoot the
messenger.”

Aside from its distortions of the factual record,4 the

 

4 Far from attesting to the NYPD and AP’s respective roles in
revealing the once-secret Prograin, the affidavit of defense
counsel on which the City relies merely states that the AP
reported on the NYPD’s conduct and “released [unredacted]
documents to the public at large beginning in . . .August
2011.” Decl. of Peter G. Farrell ll 3. lt is impossible to infer
reasonably, let alone conclude, from this statement that the
AP Was the first (or only) public source of the information or
that the NYPD played no role for which it rnay be held
legally responsible

Moreover, even if they were required to do so,
Plaintiffs have produced ample evidence in rebuttal showing
that: (l) “[a] former NYPD informant . . ,independently [of
the AP] revealed the NYPD’s practice of targeting innocent
Muslirns” by “sp[eal<ing] publicly in great detail about his
part in the NYPD’s policy and practice of surveilling
Muslinis on the basis of religion,” Decl. of Glenn Katon il 4;

25

__ case 1:_19;_c\__/_-.Q'14_4'8-_L_J.A._._L?O_C_umentz_ __Fil€d___QZ/_14/_.l_9____.F_’_aQ_s_‘lQ 01‘7_4___

' ' ' 'Case1:'1-9-cv-O'-lM-'S-'-U-A~-~Document---Z - Filed 02/-14-/-19-- -Page 41-01°7-4- - .

Case:l4-1688 Document:003112098807 Page:ZG Date Filed: 110/13/2015

f."

City’s argument is legally untenable because (to repeat) the

discrimination itself is the legally cognizable injury. lndeed,

discrimination often has been likened to a “dignitary tort,”

sea e.g., Cnrtis v. Loether, 4l5 U.S. 189, l95 n.lO (1974)

(quoting Charles O. Gregory & Harry Kalven, Jr., Cases and

Materials on Torts 961 (Zd ed. 1969)), where “[t]he tort is

said to be damage itself,” 2 Dan B. Dobbs, Dobbs Law of
Remedies § 7.4(1), at 334 (Zd ed. 1993). And, as with other

“torts” in this category, “the affront to the other’s

dignity . . . is as keenly felt by one who only knows after the '
event that an indignity has been perpetrated upon him as by

one who is conscious of it while it is being perpetrated."

Restarement (Fz'rszj of Torrs § 18 cmt. c (1934). Because we

view the claimed discrimination itself as the primary injury

alleged, it “follows from our definition of ‘injury in fact”’ that

the City “is the ‘cause”’ of that injury rather than any member

of the press. Ne. Fla. Chapter cf Asscciared Gen.

Commcz‘ors, 508 U.S. at 666 n.5.

Finally, even if only the collateral consequences of the
discrimination-rather than the unequal treatment itself_
could count as Article lll injury, the City “Wrongly
equat[es] . . .injury ‘fairly traceable’ to the defendant with
injury as to which the defendant’s actions are the very last
step in the chain of causation,” Constimtz'on Parz‘y ofPa. v.
Az'chele, 757 F.3d 347, 366 (3d Cir. 2014) (second alteration
in original) (quoting Bennert v. Spear, 520 U.S. 154, l68-69
(1997)). 'l`hat is incorrect “['l`]here is room for concurrent

 

and (2) “[s]ince the AP began publishing reports regarding
the NYPD’s policy and practice of targeting Muslinis for
surveillance, senior New Yorlc City officials have
acknowledged and endorsed the NYPD’s tactics,” thus
“propagat[ing] and amplif[ying] the harm,” id 11 3.

26

 

- -- - -- Ca-Se 1:-19-cv-01448-UA -DocumentZ.. Filed._O_2/14/19. _Pag_e_42__0_f_7_4________ _ __

Case:14-1688 Docnment:003112098807 Page:Z? Date Filed: 10/13/2015

causation in the analysis of standing, and, indeed, ‘an indirect
causal relationship will suffice, so long as there is a fairly
traceable connection.”’ Id. (citation omitted) (qnoting Toll
Bros. v. Township of Readington, 555 F.?)d 131, 142 (3d Cir.
2009) (internal quotation marks omitted)); see also Block v.
Meese, 793 F.Zd 1303, 1309 (D.C. Cir. 1986) (Scalia, J.)
(“[T]he question of core, constitutional injury»in-
fact. . . requires no more than defacto causality.”); Pz`tt News
v. Fisher, 215 F.Sd 354, 361 (3d Cir. 2000) (“but for”
causation sufficient `to establish traceability to establish
standing)_

C. Redressability

'i`he last requirement of Article ill standing is
redressability, which requires the plaintiff to show that
“it . . . [is] ‘lil<ely,’ as opposed to merely ‘speculative,’ that
the injury Will be ‘redressed by a favorable decision,”’ Lujan,
504 U.S. at 560 (quoting Sz`mon, 426 U.S. at 38).
Redressabiiity is “easily established in a case where,” as here,
“the alleged injury arises from an identifiable discriminatory
policy.” Smith v. Meese, 821 F.Zd 1484, 1494 (llth Cir.
1987). While we cannot predict “the exact nature of the
possible relief . . . without a full development of the facts, an
order enjoining the policy and requiring non-discriminatory
investigation and enforcement would redress the injury.” Io’_

As for past hanns, the potential avenues for redress
depend on bow a particular plaintiffs injury shows itself.
Those plaintiffs able to prove “actnal injur[ies]”_i.e_, those
other than “the abstract value of [the] constitutional rigbt[s],”
such as out-oi`-pocket losses or emotional distress--rnay
recover compensatory damages Memphis Cmry, Sch. Dist. v.
Stachura, 477 U.S. 299, 308 (1986); see also Carey v.
Piphus, 435 U.S. 247, 264_66 (1978). For other plaintiffs,
“the major purpose of the suit may be to obtain a public

27

 

_ case1_:1_9-cv-_01_44e_-uA_____oocu_men_r2_. Fil_.e__d_02/14/_19.__.__939€_4$_91°__74__ _

Case_f ill-1688 DOCument! 003112098807 Page! 28 Date Flled: 10/13/2015

declaration that the[y are] right and w[ere] improperly
treated,” see Restatemenr (Second) of Torts § 901 crnt, c
(l979), along with nominal damages that serve as “a
symbolic vindication of {their] constitutional right[s],”
Schneider v. Counzy of San Diego, 285 F.Bd 784, 794 (9th
Cir. 2002) (quoting Floyd v. Laws, 929 F.Zd 1390, 1403 (9th
Cir. 1991)). Given the range of available remedies,
redressability is easily satisfied

=k ' =l¢ =l< =k =i¢

Confldent in our jurisdiction to hear this case, we now
turn to the merits of Plaintifi`s’ constitutional claims and begin
with equal protection

IV. CONSTITUTIONAL CLAIMS
A. Equal-Protection Claim

The Equal Protection Clanse of the Fourteenth
Ainendnient to our Constitution provides that “[n]o State
shall . . . deny to any person within its jurisdiction the equal
protection of the laws,” U.S. Const. Amend. XIV, §l.
Plaintit`t`s claim the City is contravening that mandate and _
violating their rights by surveilling them pursuant to a
Prograrn that investigates persons not because of any
reasonable suspicion of wrongdoing (or other neutral
criterion) but solely because of their Muslirn religious
affiliation

A “claiin of selective investigation” by the police
draws on “‘ordinary equal protection standards.”’ Flowers v.
Cily of Mnneapolis, 558 F.?)d 794, 798 (Sth Cir. 2009)
(quoting Wayte v. United States, 470 U.S. 598, 608 (1985)).
As with other equal~protection elairns, we ask whether the
City intentionally discriminates against a reasonably

28

 

C.as_e__1:19-_0\/.-.014.48:UA _D__OQ_Ume.nt.Z__._ Fil€d._.QZ/l_4.l_l.9 ..PQ_Q€.44._QT,74.___._ _.

Case: 14»1688 Dccument: 003112098807 Page:ZQ Date Filed:lO/13f2015`

identifiable group and whether that intentional discrimination
is nonetheless legally justified

l . Do Piainn]j€s Plaust`bij; Allege Intentional
D:'scrz`minatz`cn?

To state an equal~protection ciaim, Plaintift`s must
allege (and ultimately prove) “iritentional discrimination.”
Washington v. Davfs, 426 U.S. 229, 24l (1976); Fers. Adm’r
of Mass. v. Feeney, 442 U.S. 256, 276 (l979). It is not
enough for them to allege that they are Muslirn and that the
NYPD surveilled more Muslirns than members of any other
religion See Ashcroft v. Iqbal, 556 U.S. 662 (2009). Rather,
Plaintit`fs’ religious affiliation must have been a substantial
factor in that different treatment Davis, 426 U.S. at 235;
Feeney, 442 U.S. at 276.

i. Piaintifi`s Plausibly Allege a
Surveillance Program with a
Facially Religious Classiiication.

T here are a Variety of theories to consider in an equal-
protection claim cf this type First, Plaintiffs could point to a
policy that is facially disci'irninatory, meaning that the policy
"‘by its own tenns” singles out Muslirns “for different
treatment.” 3 Ronald D. Rotunda & John E. Ncwal<, Treaz‘ise
on Constitutional Law § 18.4 (lOth ed. 2012); see, e.g.,
Adarand, 515 U.S. at 213, 227-29. Second, they could
identify a policy that “either shows no classification on its
face or else indicates a classification which seems to be
legitimate,” yet one that NYPD officers apply to Muslirns
with a greater “degree[] ot` severity” than other religious
groups Rctunda & Novaic, supra, § 18.4; sea e.g., Yz‘ck Wo
v. Hopkins, 118 U.S. 356, 373-74 (1886). Or, third, Plaintit`fs
could identify a facially neutral policy that the City
purposefully “designed to impose different burdens” on

29

 

ease1:19_-0\/_-_01448_-U_A_ Do_cumen_t_ 2___ F_iled_ 0_2_/__1_4/__1_9_ Pec€_ 45_0._1‘_7___4 _ _ _

Case: 14-1688 Document:003112098807 Page: 30 Date Filed: 10/13l2015

l\/luslinis and that (even if applied evenhandedly) does in fact
have the intended adverse effect Rotunda & Noval<:, supra,
§ 18.4; see, e.g., l/i'llage ofArlz`ngton Heights v. Mez‘. Hous.
Dev. Corp., 429 U.S. 252,‘264~65 (1977).

Here, Plaintiffs seek to proceed by way of the first of
these three methods, arguing their “allegations leave no doubt
that the. . . [Progranl] relies on an express classification of
Muslims for disfavored treatment.” See Pls.’ Br. l0. This is
a Via’ole legal theory. 'Where a plaintiff can point to a facially
discriminatory policy, “the protected trait by definition plays
a role in the decision-making process, inasmuch as the policy
explicitly classifies people on that basis.”5 Cmty. Servs. v.
Wr'nd Gap Mzm. Auth., 421 F.Bd 170, 177 (3d Cir. 2005)
(qu_oting DiBiczse v. SmithKline Beecham Corp., 48 F.3d 719,
726 (3d Cir. 1995)). Put another way, direct evidence of
intent is “supplied by the policy itselt`.” Massarsky v. Gen.
Motors Corp., 706 F.Zd lll, 128 (Bd Cir. 1983) (Slovitcr, .l.,
dissenting).

 

5 To the extent the City focuses on Plaintiffs’ failure to allege
the existence of a written policy, there is no requirement that
a policy be reduced to written forrn. See, e.g., Johnson v.
Califomia, 543 U-S. 499, 502, 509 (2,005) (holding that an
“unwritten [prison] policy of racially segregating prisoners in
double cells” was subject to strict scrutiny). As the Ninth
Circuit has explained, “[t]he primary--indeed, perhaps
only_~difference [between a suit involving a written and
unwritten policy] is an evidentiary one.” Hcye v. City of
Oakland, 653 F.3d 835, 855 (9th Cir. 2011). While a
“[p]laintift[] ha[s] no difficulty establishing what a policy is
when the policy is written,” “[a]n unwritten policy, by
contrast, is usually harder to establish.” Icf.

30

 

___ca_s_e_i:19-<:_\/-.0_1_448_-_.\.)A_ . D_Qc_u_men_t__z _F_il.ed_ 92!._14_/.1_9__ __ PaQs_.‘l@__=Of?.‘l __ z __ ___

Case: 14~1688 Document: 003112098807 Page: 31 Date Filed:10/1312015

T he City nonetheless attacks the plausibility of the
allegations, arguing that Plaintit`fs point to only “conclusory
allegations . . . spread throughout [the] . . . [C]oinplaint,”
which “as a matter of law cannot be credited.” City Br` 56. lt
nnther asserts tha , “[o]nce the conclusory allegations are
pushed aside, the remaining factual allegations are
insufficient to find a facially discriminatory
classification.” Id.

We disagree with this characterization While the City
compares Plaintiffs’ claims to the conclusory allegations in
Iqba[, those were far from what we have here ln our case,
Plaintiffs allege specifics about the Prograrn, including when
it was conceived (.l’anuary 2002), where the City implemented
it (in the New York Metropolitan area with a focus on New
lersey), and why it has been employed (because of the belief
“that Muslirn religious identity . . . is a permissible proxy for
criminality,” Cornpl. 11 36). The Complaint also articulates
the “variety of methods” by which the surveillance is carried
out. See, e.g., id. 11 39 (“talc[ing] videos and photographs at
niosques, Muslim-owned businesses and schools”); id.
(“monitor[ing Muslini} websites, listservs, and chat rooms”);
id. 11 46 (“snap[ping] pictures, tak[ing] video, and collect[ing]
license plate numbers of eongregants as they arrive at
mosques to pray”); id. ll 47 (“us[ing] undercover
officers . . .to monitor daily life in [Muslirn]
neighborhoods . . . and serrnons and conversations in
mosques”); fd. 1149 (“plac[ing] informants or undercover
officers in all or virtually all MSAS”). These allegations are
hardly “bare assertions . . . amount[ing] to nothing more than
a ‘forrnulaic recitation of the elements’ of a constitutional
discrimination claim.” Iqbal, 556 U.S. at 68l (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. at 544, 545 (2007)).

Despite the City’s demand for more information about
when, by whom, and how the policy was enacted and where it

31

 

Case:14~1688 Document:003112098807 Page: 32 Date File_ci: 10/1312015

Was Written down, “t‘ne Twombly-Iqbal due have not
inaugurated an era of evidentiary pleading.” Saatana v. Cook
Cnty. Ba’. of Review, 278 F.R.D. 388, 390 (N.D. Ill. 2010)
(ernphasis in original); see also Twombly, 550 U.S. at 570
(rejecting the proposition that notice pleading “require[s]
heightened fact pleading of specifics”). Nor do “'t`aotual
allegations , . .become impermissible labels and conclusions
simply because the additional factual allegations explaining
and supporting the articulated factual allegations are not also
included.” fn re Niaspan Antitmst Litig., 42 F. Supp. 3d 735,
753 (E.D. Pa. 2014) (intei‘nal quotation marks omitted).
While it is possible that Piaintiffs Will ultimately falter in
meeting their burden of proot`, the collection of evidence is
the object of discovery

Moreover, even if the pleading of “evidence” rather
than “grounds for reliet" were required (Which it is not), the
Complaint includes numerous examples of persons that the
NYPD is surveilling because of their religious affiliation6

 

6 'I`o the extent the City means to argue that Plaintift`s have
failed to allege plausibly that even these exemplars have not
been singled out by reason of their religious aft'rliation, We
disagree Plaintii`fs’ allegations, Whicli draw on the sources of
circumstantial evidence commonly used to make out a prima
facie case of intentional discrimination in a disparate~
treatment suit of this type, easily satisfy the plausibility
threshold required to survive a motion to dismiss See, e.g.,
Rojas v. Alexander’s Dep ’t Store, Inc., 924 F.Zd 406, 410 (2d
Cir. 1990) {“niaintenance of records of the race of the
arrestees”); Marshall v. Colum. Lea Reg'l Hosp., 345 F.3d
1157, ll70 (lOtli Cir. 2003) McConnell, J.) (racial
designation on a driving-citation form “Wliere none was

32

ease 1:.19_-._0_\/-01448-_UA_ _D_OQu_m€_nI_Z_.__.Fil€_d. 0_2/,_14_/1_9 _F’§.\Q€__.‘l? 9‘°__74_._..__ _ __

 

_ _C_eS_e__111_9_-_€\/_-014_48_-_UA__f__D_OCumsm 2____ .F._"€O' 0__2/14/_1?__ ___P"?‘Q€ _43_9‘° 74 __

Case:14-1688 Document:003112098807 Page:33 Date Filed: 10/13/2015

See, e.g., Cornpl. il 14 (the Masjid al-Haqq and Masjid Ali K.
Muslirn mosques); id. 1}1'7 (MSAs for Rutgers University
campuses at Newarl< and New Brunswick); id. 11 l8 (All Body
Shop inside & Outside); id. ‘|l 20 (Unity Beef Sausage Co.);
id. 1122 (the l\/lasjid-e-Ali mosqne); id. ll 31 (Al-Hidaayah
Acadeniy); id. (Al Muslirnaat Acadeniy). These allegations
supplement those that the NYPD “surveil[led] . . . at least
twenty mosques, fourteen restaurants, eleven retail stores, two
grade schools and two [l\/iSAs] in New lersey,” id. 1{38;
“creat[ed] over twenty precinct-level maps of the City of
Newark,” id.; and attempted to place an “informant inside
every mosque within a 250-mile radius of New York City” as
well as prepared an “analytical report on every mosque within
100 miles,” ia'. ‘i[ 47.

Finally, because Plaintifl`s allege that all of these
persons and entities were surveilled without any reasonable
suspicion of Wrongdoing (as noted above, they assert that,
“[i]n all its years of operation, the Prograrn has never
generated a single [crirninal] lead,” id. ‘\l 2), this case can be
easily contrasted with others where the law-enforcement
investigation at issue was almost certainly explained by a
reasonable suspicion of 1arrongdoing.7 Cf. George v. Rehz`el,

 

called for”); farm v. Nelson, 711 F.Zd l455, 1495-96 (llth
Cir. 1983) (statistical evidence showing “glaring” effect on
protected class); Floyd v. City ofNew York, 959 F. Supp. 2d
540, 587 (S.D.N.Y. 2013) (dispaiities between minority
groups in “hit rates” combined with other evidence);
Rodriguez v. Cal. Highwoy Paz‘rol, 89 F. Snpp. 2d ll3l, 1141
(N.D. Cal. 2000) (statistical evidence).

7 ”l`his of course is not to say that an absence or presence of
reasonable suspicion in a particular case determines the

33

____Case1_:__19:_CV:O_1448:.L.1_A._D_meen_rz_..Fi_l€d__O.Z/14/%9__F?eQ@___‘l.Q-Of74_ _ __ _ _

Case: 114-1688 Document5003112098807 Page:Sd Date Filed: 10/1312015

738 F.3d 562, 586 (3d Cir, 2013) (“The 'l"SA Officials’
suspicion was an obvious alternative explanation for their
conduct, which negates any inference of retaliation.”). That
we might be able to conjure up some nondiscriminatory
motive to explain the City’s alleged conduct is not a Valid'
basis for dismissal lt is “only when [a] defendant’s plausible

 

viability of a plaintist equal~protection claim Cf. Whren v.
United States, 517 U.S. 806, 813 (l996) (“[T]he Constitution
prohibits selective enforcement of the law based on
considerations such as race. But the constitutional basis for
objecting to intentionally discriminatory application of laws is
the Equal Protection Clause, not the Fourth Amendrnent.
Subjective intentions play no role in ordinary, probable-cause
Fouith Arnendrnent analysis.”); Unired States v. Scopo, 19
F.3d 777, 786 (Zd Cir. 1994) (Newrnan, C.J., concurring)
(“'l`hough the Foutth Amendment permits a pretext arrest, if
otherwise supported by probable oause, the Equal Protection
Clause still imposes restraint on impermissibly class-based
discriminations.”).

But although a lack of reasonable suspicion does not
afford a presumption that a law-enforcement officer initiated
an investigation on the basis of a protected characteristic, it is
certainly one factor that rnay be considered by a finder of
fact. See Bennett v. City ofEaszpointe, 4l 0 F.Bd 8l0, 822 n.l
(Gth Cir. 2005) (“While the stop was justified horn a Fourth
Amendment perspective . . . [,] the lack of suspicion . . . may
properly be considered in the plaintiffs’ selective-
enforcernent clairu.”); Anderson v. Cornejo, 284 F. Supp. 2d
1008, 1055 (N.D. lll. 2003) (citing “the lacl<; of adequate
suspicion for a strip searc ” as probative of tile fact that a
customs officer “acted, at least in part, because [tbe plaintiff
was] an African-American woman”).

34

 

_ C_ase 11_1_9:_€._\¢-_01_4_48.-_UA____,D_O,_Cu_me_ntz__ _F_i'_€fl_._Q_Z/l_‘l/lQ _F,’_s\s_€_.$@_@l 7_4_._

Caso: 14~1688 Document: 003112098807 Pago: 35 Dato Filed: 1011312015

alternative explanation is _ so convincing” to render the
“plaintiff’s explanation . . implausible” that a court may
dismiss a complaint Starr v. Baccz, 652 F.3d 1202, 1216 (th
Cir. 2011) (ernpliasis in original).

ln surn, because Plaintiifs have pleaded ample “factual
content [tbat] allows [us] to draw the reasonable inference
that the [City] is liable for the misconduct alleged,” Iqbal,
556 U.S. at 663, we decline to dismiss their Cornplaint on the
ground that they have not plausibly alleged a surveillance
program With a facially discriminatory classification

ii lntentional Discrirnination Does
Not Require an lnvidious Motive.

The City also argues that, even assuming Plaintit`fs
have plausibly alleged a facial classification based on
religious affiliation, their allegations of discriminatory
“purpose” are implausible because “tbe more likely
explanation for the NYPD’s actions is public safety rather
than discrimination based upon religion.” City Br. 49. Its
reasoning is essentially two-fold: “the surveillance is alleged
to have begun just after the [September ll, 2001] terrorist
attacks,” id., and “[t]lie police could not have monitored New
Jersey for Muslini terrorist activities without monitoring the
Muslim community itself,” id. (alteration in original) (quoting
Hassan, 2014 WL 654604, at *6).

Here’s the City’s problems there’s a difference
between “intent” and “rnotive.” “[A} defendant acts
intentionally when be desires a particular result, without
reference to the reason for such desire Motive, on the other
hand, is the reason why the defendant desires the result.” 2
Harry Sanger Richards et al., American Law and Procednre
§ 8, at 6 (1922). ln other words, “intent” asks whether a
person acts “intentionally or accidentally,” while “rnotive”

35

__ __ _Qase 1:.1_9_-_9\/-01448-1_1_/.\ _DO.CLJ.FH€N_Z _Fi'sd.O?tl_‘l/._l? _ _F’s_Q_?.5i__QT_._74

Case:14-1688 Document: 00311209880? Page:i%§ Date Filed:10/13/2015

asks, “It` he did it intentionally, why did he do it?” l Iohn
Williai'n Salrnond, Jurisprudence § 134, at 398 ('7th ed. 1924)
(enipliasis in original); sec also Block’s Law Dicz‘z‘onary 881
(Bryan Garner ed., lOtli ed. 2014) (‘”Wliile motive is the
inducement to do some act, intent is the mental resolution or
determination to do it.”). This fundamental “distinction
between motive and intent runs all through the laW.” Johnson
v. Phelan, 69 F.3d 144, 155 (7th Cir. 1995) (Posner, C.I.,
concurring in part and dissenting in part).

In focusing on What the City contends Was its
“iegitirnate purpose[]” of “analy[zing] . . . potential [secul'ity]
threats and vulnerabilities,” City Br. 50, it erroneg assumes
that invidious motive is a necessary eiement of discriminatory
intent lt is not Ail you need is that the state actor meant to
single out a plaintiff because of the protected characteristic
itsele See, e.g., Snyci'er v. Louisz'ana, 552 U.S. 472, 485
(2008); Bz‘ay v. Alcxandria Women’s Health Clim'c, 506 U.S.
263, 269-70 (1993). In a school-segregation case, for
instance, “the ‘intent’ Whicii triggers a finding of
unconstitutionality is not an intent to harm black students, but
simply an intent to bring about or maintain segregated
schools.” Uniz‘eci Staz‘es v. Sch. Dist. omeaha, 521 F.Zd 530,
535 (Sth Cii: 1975). Likewisc, a prosecutor Who strikes a
juror on the basis of race discriminates intentionally even if
motivated by a sincere desire to win his case. See, e.g.,
Georgia v. McCollum, 505 U.S. 42, 59 (1992).

So too here Whilc the absence of a iegitinaate motive
may bear on Whether the challenged surveillance survives the
appropriate level of equal~protection scrutiny, “intentional
discrimination” need not be motivated by “ill Will, enmity, or
hostility” to contravene the Eqnal Prctection Clause. Floyd v.
City ochw York, 959 F, Supp. 2d 540, 662 (S.D.`N,Y. 2013)
(qnoting Ferr~ill v. Parker Grp., ]nc., 168 F.Bd 468, 473 n.7
(l ith Cir. 1999)); see also Cmtys. for Equz'ty v. Mich. Hz`gh

36

 

_<;ase__1_:19-¢,v:01..448_:_uA _. _.DQ_Cvm_€m_? F:"_€_d__@_?/__l‘%/W_ F?eg€.$?@_f?t . ..

Case:14-1688 Docoment:003112098807 Page:37 Date Fi[ed: 10/13/2015

h

Sch.. Athlez.‘ic Ass’n, 459 F.?>d 676, 694 (6th Cir. 2006)
(distingoishing between “an intent to treat two groups
differently” and “an intent to harm”); Garza v. County ofLos
Angeles, 918 F.Zd 763, 778 n.l (9th Cir. 1990) (Kozinsl<i, }.,
concurring in part and dissenting in part) (“[T]iiere can be
intentional discrimination without an invidious motive.”).
Thus, even if N`YPD officers were subjectively motivated by
a legitimate law-enforcement purpose (no matter how
sincere), they’ve intentionally discriminated if they Wonldn’t
have surveilled Plaintiffs had they not been Mnslim.

2. Is the Alleged Discrimination
Nonetheless Legally fusty‘ied?

Once a plaintiff demonstrates treatment different from
others With Whorn he or she is similarly situated and that the
unequal treatment is the result of intentional discrimination
“the adequacy of the reasons for that discrimination
are. . . separately assessed at equal protection’s second step”
under the appropriate standard of review SECSYS, LLC v.
Vz'gi`l, 666 F.?)d 678, 689 (lOth Cir. 2012). To apply this
traditional legal framework to the facts of this case, We must
determine the appropriate standard of review (z`.e., rational
basis, intermediate scrutiny, or strict scrutiny) and then ask
Wliether it is niet.8

i. Level of Scrutiny `

At a nnnirnnni, intentional discrimination against any
“identifiable gronp” is subject to rational-basis review, Which

 

3 Aithough other modes of analysis have also been employed
see, e.g., Obergefell v. Hodges, 135 S. Ct. 2534, 2596 (2015),
we find it appropriate to apply the conventional two-part
framework in the context oi` this case.

37

 

_ _______C.ase.1:_19-C_v-Ql_448-_LJA._.DO_CU.FU€DLZ_ _.F_i_'€9.9.2/14_/19__._PaQe._.$__~°?_Ol._74, _.

Case: 111-1688 Document: 003112098807 Page: 38 Date Filed: 10/13/2015

requires the classification to be rationally related to a
. legitimate governmental purpose Johnson v. Cohen, 836
P.Zd 798, 805 n.9 (3d Cir. 1987). Where a “quasi-suspect” or
“suspect” classification is at issue, however, the challenged
action must survive “intermediate scrutiny” or “strict
scrutiny.” 9 Interinediate scrutiny (applicable to quasi~suspect
classes like gender and illegitimacy) requires that a
classification “be substantially related to an important
governmental objective.” Clark v. Jet‘er, 486 U.S. 456, 461
(1988). ln contrast,' strict scrutiny (applicable to suspect
classes like race and nationality) is an even more demanding
standard, Which requires the classification be “narrowly
tailored . . . [to] further [a] compelling governmental
interest[].” Grat‘z v. Bollinger, 539 U.S. 244, 270 (2003).
Strict and intermediate scrutiny (Wliich We collectively refer
to as “heightened scrutiny” to distinguish them from the far
less demanding rational»basis review) in effect set up a
presumption of invalidity that the defendant must rebut

Perhaps surprisingly neither our Court nor the
Supreme Court has considered Wliether classifications based
on religious affiliatioan trigger heightened scrutiny under the

 

9 “Strict scrutiny” is also triggered in the case of a
“fundamental right.” While “the right to free exercise of
religion” is fundamental, Lewz's, 518 U.S. at 404, Plaintiffs
proceed in this case on the theory that religious affiliation is a
protected class.

39 We refer in this opinion only to discrimination based on
religious affiliation rather than involvement Case law
distinguishes between the tvvo. See, e.g., Um’ted Stares v.
De.fesus, 347 F.Bd 500, 510 (Bd Cir. 2003) (Fuentes, .`l.)
(“Because We affirm the District Court’s finding that the

38

 

_ .C_aSe_1:_19-C_v-Q_1_448-..U_A_.__DOC_Um€_mZ_.. .Fi'€d_02/1_4_/1.9 _F’_?Q€.$_‘i_@l?i

Case:14-1688 Document: 003112098807 Page:BS-J Date Filed: 10/13/2015

Equal Protection Clause. See Steven G. Calabresi & Abe
Salander, Religion and the Eqaal Protectz‘on Clause.' Why the
Constitution Reqaires School Vouchers, 65 Fla. L. Rey. 909,
919 (2013); Kenji Yos];iino, Suspect Symbols: The Lz`i‘erary
Argumenz‘ for Heightened Scmz‘z`ny for Gays, 96 Colurri. L.
Rev. 1753, 1783 (1996). We therefore confront a question of
first impression in this Circuit.

Although the answer to this question is riot found in
binding precedent, We hardly write on a clean slate. To start,
it has long been implicit in the Supreme Court’s decisions
that religious classifications are treated like others
traditionally subject to heightened scrutiny, such as those
based oh race. Unitea’ States v. Armstrong, 517 U.S. 456, 464
(1996) (namirig “race” and “religion” as examples of
“unjustitiable standard[s]” for a “clecisicn whether to

 

government’s strikes Were based on the jurors’ heightened
religious involvement rather than their religious affiliation,
We need not reach the issue of whether a peremptory strike
based solely on religious affiliation Would be
unconstitutional.”); United States v. Stajj”ord, 136 F.3d 1109,
1114 (7tl1 Cir. 1998) (Posrier, C.J.) (explaioing that “[i]t is
necessary to distinguish among religious affiliation, a
religioo’s general tenets, and a specific religious belici"),
modified l36 F.3d 1115 (7th Cir. 1993). Nor do We mean to
state a position on the separate “questicn of Whether all
religious together constitute a suspect or quasi-suspect class.”
Christz'an Sci. Reading Room Jeintly Maintained v. City of
San ancisco, 807 F.2d 1466, 1467 n.l (9th Cir. 1986)
(Norris, J., dissenting from the denial of rehearing en banc)
(statirig this as a separate issue that the panel expressly
declined to decide).

`39

 

C_a:se__1_:1_9-C_v-_014_48_-UA__ DQC__u_m_€DI__Z_ _Ei__|€_f._i_ 02/14/_.__19__ _P_Q.Q_Q__55_.Ol.__74._ _________

Case: lit-1688 Document:003112098807 Page:¢l@ Date Filed: 10/13/2015

prosecute” (quoting Oyler v. Boles, 368 U.S. 448, 456
(1962))); Burlington N. R.R. v. Ford, 504 U.S. 648, 651
(1992) (referring to “race” and “religion” as “classif[ications]
along suspect lines”); Friedman v. Rogers, 440 U.S. 1, 17
(1979) (calling “race, religion, [and] alienage . . . inherently
suspect distinctions”); City of New Or‘leans v. Dukes, 427
U.S. 297, 303 (1976) (satne); United States v. Baz‘chelder, 442
U.S. 114, 125 n.9 (1979) (listing “race” and “religion” as
“unjustitiable standard[s]” under our Constitution (quoting
Oyler, 368 U.S. at 456)); Steele v. Louisville & Nashvz`lle
R.R., 323 U.S. 192, 209 (1944) (Murphy, J., concurring)
(“The Constitirtion voices its disapproval Whenever economic
discrimination is applied under authority of law against any
race, creed or color.”).

'lliis line of comment can be traced bach to the famous
footnote four ot` the Suprerne Court’s 1938 decision in
Carolena Proo’ucts, Where the Court suggested that
discriminatory legislation should “be subjected to more
exacting judicial scrutiny under the general prohibitions of
the Fourteentli Amendment” if “directed at particular
religious, or national, or racial minorities.” United States v.
Carolene Proci's. Co., 304 U.S. 144, 152 114 (1938) (citations
omitted) (entphasis added). Arid even before Carolene
Products, the Court considered religious discrimination to be
a classic example of “a denial of the equal protection of the
laws to the less favored classes.” Am. Sugar Ref Co. v.
Louisiana, 179 U.S. 89, 92 (l900); see also Hall v. De Cuir,
95 U.S. 485, 505 (l877) (“Directors of schools in
Iowa . . . [cannot] deny a youth of proper age admission to
any particular school on account of nationality, color, or
religion.”).

lt is true that these statements are dicta But even so,
Suprclne Court dicta “requires serious consideration,” United
State.s' v. Marzzarella, 614 F.f)’d 85, 90 n.5 (3d Cir. 2010),

40

 

 

_ __C_ase _1:__19_-__<;\/.-_014_48_-_UA_ Do_cum_eat__Z_____Filed Q2/1.4/19 ._ F?aQ_€_ 56 Qi_?fl_ __

Case: 14»1688 Document:003112098807 Page: 41 Dat`e F=i|ed: 10/13/2015

“especially. . . when, as here, we encounter a decades-long
succession of statements from the Court,” Myers v. Loudozm
Cnty. Pub. Sch., 418 F.?)d 395, 410 (4th Cir. 2005) (D. Motz,
J., concurring in the judgment). Moreover, this dicta is
consistent With our own. Conne_lly v. Steel Valley Sch. Dz'st.,
706 F.3d 209, 213 (3d Cir. 2013) (identifying “race, religion,
[and] alienage” as “inherently suspect distinctions” (quoting
Schumacker v. Nix, 965 F.Zd 1262, 1266 (3d Cir. l992)
(internal quotation marks omitted)); Unitea’ States v. De.]esus,
347 F.3d 500, 510-l1 (3cl Cir. 2003) (Fu`entes, J.) (ret`erring
in dictum to “religious affiliation” as “a protected class”);
Tolchin v. Supreme Cow't of New Jersey, ill F.3d 1099,
l114 (3d Cir. 1997) (naming “race, religion or alienage” as
“suspect distinctions”); United Stotes v, Friedland, 33 F.3d
1531, 1537 (Bd Cir. 1996) (“[T]he government can[not]
refuse to move for a downward[] departure under 18 U.S.C.
§ 3553(e) [ii] . . . base[d] . . . on a constitutionally suspect
ground such as race or religion.”).

We also are guided by other appellate courts that have
subjected religious-based classifications to heightened
scrutiny Por instance, both the Eighth and Tenth Circuit
Courts have held Without fant`are that “[r]eligion is a suspect
classification,”Abdulhaseeb v. Calbone, 600 F.3cl 1301, 1322
n.lO (l(}th Cir. 2010); Patel v. U.S. Bureou cfPrisons, 515
F.3d 307, 816 (Sth Cir. 2008), and the Second and Ninth have
done the same in so many words, see, e.g., United States v.
Brown, 352 F.Bd 654, 668 (2d Cir. 2003) (Calabresi, J.)
(holding that the exercise of a peremptory strike due to a
venire member’s religious affiliation Would violate Batson v.
Kentucky, 476 U.S. 79 (1986), because “religious
classifications . . . trigger strict scrutiny”); Chrz‘stian Sci.
Reading Room Jointly Maintained v. City of San ancisco,

41

__ __ case _1:_19_-_<:\_/_-0_14.43:6/4_____Docu_mem 2 _Fi.led_OZ/__la/_l$ __F_’__e_ce_$_?_@l?a

Case: 14~1688 Document: 003112098807 Page:42 Date Fiied: 10/.'£3!2015

784 F.Z<i 1010, 1012 (9th Cir. 1986) (“It seems clear that an
individual religion meets the requirements for treatment as a
suspect class.”), amended 792 F.Zd 124 (9th Cir. 1986).ii

Today We join these courts and hold that intentional
discrimination based on religious affiliation must survive

 

ll Sonie appellate courts have recognized the question as an
open one, see, e.g., St. Jchn ’s Uniz‘ed Church ofChrist v. Cin
cf Chz`cago, 502 F.3d 616, 638 (7th Cir. 2007); Wirzburger v.
Galvin, 412 F.Bd 271, 283 (lst Cir. 2005); Taylor v. Johnson,
257 F.3d 470, 473 n.Z (Sth Cir. 2001) (per curiam), but We
are not aware of a single circuit court holding that religious
classifications are subject to only rational~hasis review

We also note that numerous state courts either have
held that religious affiliation is a suspect classification or
have issued opinions With strong dicta tc that effect See,
e.g., Bagley v. Raymond Sch. Dep ’z‘, 728 A.Zd 127, 137 (Me.
1999); Marmjo v. N.M Sz‘az‘e Highway Tmnsp. Dep’t, 887
P.Zd 747, 751 (N.M. 1994); Bd. of Cmy. Comm’rs of
Saguache v. Flickr`nger, 687 P.Zd 975, 982 n.9 (Colo. 1984)
(en banc); Staz‘e v. Ccrrell, 626 S.W.Qd 699, 701 (Tenn.
1982); Burmczster v. Grrrviiy Drainage Dist. No. 2 of St.
Charles Parish, 366 So. 2d 1381, 1386 n.3 (La. 1978); Gwm
v. Lane County, 20 P.Bd 247, 251 (Or. App. 2001); LaCava v.
Lucander, 791 N.E.Zd 358, 363 (Mass. App. Ct. 2003). But
see State v. Purcell, 18 P.3d 113, 121 (Ariz. Ct. App. 2001)
(“ln addition to being a fundamental right, religious afliliation
also may be a suspect classification under the Equal
Protection Clause.” (ernphasis added)); State v. Davz°s, 504
N.W.Zd 767, 771 (Minn. 1993), cert denied, 511 U.S. 1115
(1994); Casarez v. State, 913 S.W.Zd 468 (TeX. Crirn. App.
1994).

42

 

_ _Case 1;19-Cv-_Ql_448-_U_A _QQ_C_qun_l_._Z___ Ei|€_d_ 0_2/1_4_/_4?___ __'°_._"_11_91§53_917_4__.

Case:14-1688 Document:003112098807 Page:43 Date Filed: 10/13/2015

heightened equal-protection review Bet`ore tanning more
fully to our reasoning, however, we pause to reiterate that the
tenn “heightened scrutiny,” as We use it, encompasses both
“intennediate scrutiny” and “strict scrutiny.” Because the

_ City bears the burden of production and proof With respect to
both, see infra Part IV(A)(2), We need not_»and should
notlz-~deterrnine in connection with its motion to dismiss
Which of the two applies, and We leave that question for the
District Court in the first instance When and if it becomes
necessary to decide it.'

In designating a particular classification as “suspect”
or “quasi»suspect” under the Equal Protection Clause, the
Suprerne Court generally considers a variety of factors
“grouped around [the] central idea” of “Whether the
discrimination embodies a gross unfairness that is [so]
sufficiently inconsistent With the ideals of equal protection to
term it ‘invidious.”’ Waz‘kins v. U.S. Ar'my, 875 F.Zd 699,
724-25 (9th Cir. 1989) (en banc) CNorris, J., concurring in the

 

12 Askwander v. Tenn. Val[ey Auth., 297 U.S. 288, 347 (1936)
(Brandeis, J., concurring) (“lt is not the habit of the court to
decide questions of a constitutional nature unless absolutely
necessary to a decision of the case.” (quoting Burton v.
United Sz‘ates, 196 U.S. 283, 295 (1905))); Liverpool, N.Y. &
Pkila. S.S. Co. v. Comm'rs ofEmigration, 113 U.S. 33, 39
(1885) (“ln the exercise of [its] jurisdiction, [the Court
must] . . .never. . . formulate a rule of constitutional law
broader than is required by the precise facts to Which it is to
be applied.”); Ala. Smte Fed ’n ofLabor v. McAdorj), 325 U.S.
450, 461 (1945) (“lt has long been [the Court’s] considered
practice not. . . to decide any constitutional question in
advance of the necessity for its decision.”).

43

 

_ _____c;as_e_1_:_19:cv_-01_44a_-_UA_ uo__c_ument._2___._File_d_0_2/1_4/l_9.__ P.ac.e_59___0_f_?4 _

Case:14»1688 Document:003112098807 Page:44 Date Filed: 10113/2015

judgment). Arnong these are “Whetiier the . . . class is defined
by a[n] [imrnutabie] trait that ‘frequently bears no relation to
ability to perform or contribute to society”’ and “whether the
class has been saddled Witb unique disabilities because of
prejudice or inaccurate stereotypes.” Id. at 725 (quoting
Frontiero v. Richardson, 411 U.S. 677, 686 (1973) (plurality
opinion)). But While these factors are those most often
ccnsidered, “[n]o single talisman can define those groups
likely to be the target of classiiications offensive to the
Fourteenth Amendrnent . . .; experience not abstract logic,
must be the primary guide.” City of Clebume v. Cleburne
Livz'ng Ctr., Inc,, 473 U.S. 432, 472 1124 (1985) (Marshall, l.,
concurring in the judgment in part and dissenting in part).

Courts first have looked with particular suspicion on
discrimination based on “in'n'nutabie human attributes.”
Parham v. Hughes, 441 U.S. 347, 351 (1979) (plurality
opinion). Accordingly, a classification is more likely to
receive heightened scrutiny if it discriminates against
individuals based on a characteristic that they either cannot
realistically change or ought not be compelled to change
because it is fundamental to their identities See, e.g., Baskin
v. Bogan, 766 F.Bd 648, 655 (7th Cir. 2014) (Posner, .T.)
(framing this issue as Whether “tbe unequal treatment [is]
based on some immutable or at least tenacious characteristic
of the people discriminated against” as opposed to a
“characteristic[] that [is] easy for a person to change, such as
the length ofhis or her fingernails”); Watkins, 875 F.Zd at 726
(Norris, J., concurring in the judgment) (“[T]he Supreme
Court is Willing to treat a trait as effectively immutable if
changing it Would involve great difficulty, such as requiring a
major physical change or a traumatic change of identity.”).

Religious affiliation falls Witliin this category. As We

 

__ __ case__1;19-cv=__01448-_LJA_ _D__O.__CumentZ_ __Eil€d__OZ_/_14_/_l__9___P_Q.Q_€_§_Q 01°7_4_ ____

Case:14~1688 Document:003112098807 - Page:rt€ Date Filed: 10/13/2015

have recognized in the immigration coutext,§3 religious
affiliation is typically seen as “capabie of being changed,” yet
“o;t` such fundamental importance that individuals should not
be required to modify it.”l‘”1 Ghebrehiwot v. Arfomey Gen. of
U.S., 467 F.3d 344, 357 (3d Cir. 2006) (quoting Escobar v.
Gonzalez, 417 F.3d 363, 367 (3d Cir. 2005)); see also Baskz'n,
766 F.3d at 655 (Posner, J.) (listing “religion” as an example
of “a deep psychological commitmen ” that Wouid qualify for

 

13 Other courts have drawn on the definition of “immutable”
in immigration cases When defining the term in the context of
an equal-protection sait. Laz‘ta v. Otz‘er, 77l F.Bd 456, 464 n.4
(9th Cir. 2014) (quoting an immigration case for the
proposition that “[s]exual orientation and sexual identity are
immutabie; they are so hindarnental to one’s identity that a
person should not be required to abandon them” (alteration in
01iginai)), cent denied, 135 S. Ct. 2931 (2015).

14 Aziz Z. Huq, The Signalirzg Function ofReIigz`ous Speech
in Domestic Counterterrorfsm, 89 Tex. L. Rev. 833, 852
(2011) (recognizing that religion lies “at the core of many
individuals’ understanding of their identity”); David B.
Salrnons, Cornrnent., Toward a Fuller Understanding Of
Religious Exercise.‘ Recogm'zing the Idem‘izy~Generative and
Expressive Nature ofReligious Devotion, 62 U. Chi. L. Rev.
1243, 1258 (1995) (noting the “hindarnental role [that
religious preference] play[s] in shaping an individual’s
concept of identity and personhood”); Note, Rez`nterprezing
the Relz`gz`on Clauses: Consrz'tuzz`onal Coastmclt`on and
Conceptions of the Self, 97 Harv. L. Rev. 1468, 1474 (1984)
(“A society that failed to protect religion would foreclose the
individual’s choice of the most fundamental part of his
identity.”).

45

 

_ __ __ case 1;19-_cv-_014.48__-_U_A_._ D_o_¢_ument 2_ __Fi'€_d._0.2/14._/.1_.9_______F?.<.'J.\_Q_€ 61____0_‘.°_..74_ __ __

Case:14-1688 Documont: 003112098807 Page:46 Date Filed: 10/13/2015

heightened scratiny). Moreover, Whiie some immutable
characteristics, such as intellectual disability, are so often
correlated with “a person’s ability to participate in society”
that We frequently deem them to be constitutionally
permissible bases for discrimination, see Baskz`n, 766 F.Bd at
655, a person’s religious affiliation is at the other end of that
spectrum

Religious discrimination “by [its] very nature,” has
long been thought “odioos to a free people Whose institutions
are founded upon the doctrine of equality.” Bell v. Maryland,
378 U.S. 226, 288 (l 964) (Goldberg, J., concurring) (quoting
Himbayashi v. Um`ted Sfates, 320 U.S. 81, 100 (1943)); W.
Va. State Bd. ofEduc. v. Barnette, 319 U.S. 624, 653 (1943)
(“[For] iefferson and those Who followed
him[,] . . . [r]eligions minorities as Well as reiigious majorities
Were to be equal in the eyes of the political state.”); President
lames Madison, Religioos Freedom: A Memorial and
Remonstrance Against the General Assessnient, in “A Bill
Establishing Provision for the 'l`eachers oi` the Christian
Religion,” Presented to the General Assernbiy of Virginia, at
the Session of 1785 (1819) (“A just Governrnent . . .wiil be
best supported by protecting every citizen in the enjoyment of
his Religion with the same equal hand which protects his
person and his property; by neither invading the equal rights
of any Sect, nor suffering any sect to invade those of
another.”).

Courts also are more likely to subject classifications
that are “ciosely associated With inequality” to a more
searching inquiry Windsor v. United States, 699 F..°)d 169,
1996 (2d Cir. 2012), aj"d on other grounds, 133 S. Ct. 2675
(2013). Thus, if the classification is accompanied by a
history of “discrimination based on archaic and overbroad
assmptions,” Roberrs v. U.S. Jcrycees, 468 U.S. 609, 625
(1984), or if it has been traditionally used as a tool for the

46

 

case 1_:_19_-__cv-01_44e-UA DO_Qu_m_en_t_ 2__ F_ils_@_l_ 02_/_1__4/_1__9_ __8619_€_6_2.0174 _ _

Case:14-1688 Dccument: 003112098807 Page:47 Date Filed: 10/1312015

oppression and subordination of minority groups, see, e.'g.,
City ofRichmona’ v. J.A. Croson Co., 488 U.S. 469, 495-96
(1989) (plurality opinion), heightened scrutiny often is more
appropriately applied

The history of religious discrimination in the United
States is intertwined with that based on other protected
characteristics, including national origin and race.15 Soint
Francis Coll. v. Al~Khazraji, 481 U.S. 604, 6l1-l2 (l987)
(noting that “[t]he 'Ninth edition of the Encyclopedia
Biitannica . . . referred to Arabs, JeWs, and other ethnic
groups such as Gerrnans, Hnngarians, and Greelcs, as separate
races” (citations omitted))$ Fong Yue Tz`ng v. Um'red States,
149 UtS. 698, 717 (1893) (referring to “Chinese laborers” as

 

15 lndeed, the close relationship among race, religion,
ethnicity, and national origin is reflected by the allegations in
Plaintiffs’ Complaint. See, e.g., Cornpl, 11 40 (“ln addition to
targeting Muslims by focusing on mosques, Muslini-owned
businesses, and other Muslim-associated organizations as
subjects of surveillance, the Program also intentionally targets
Muslirns by using ethnicity as a proxy for faith.”); id 1141
(“As part of the Prograrn, the Department has designated
twenty-eight countries and ‘Arnerican Black Muslirn’ as
‘ancestries of interest.”’); id. '[I 53 (“To facilitate future
surveillance of entire American Muslirn communities, the
NYPD has created maps indicating the locations of mosques,
restaurants, retail establishments and schools owned by or
serving Muslirns, as well as ethnic populations from heavily
Muslirn countries.”); id 1155 (“The NYPD also inspects
records cf name changes and compiles databases of new
Muslirn converts who take Arabic names, as well as Muslirns
who take names that are perceived to be ‘Western.”’).

 

47

 

__c_ase___1:19_-@\/;01443.-1_$__ comment_2____.___F_.ile_d___0_2./1`4/1_9_____ .Pes€__ 63 915 74 . ._

Case: 111-1688 Document1003112098807 Page:48 Date Filed:lO/1312015

“of a distinct race and religion”); fn re Hallaa[jian, 174 F.
834, 838 (C. C. D. Mass 1909) (“A Hindoo. differs in color
no less from a Chinarnan than from an Anglo- Saxon. .”;)
Khaled A Beydoun Between Muslz'm and leite. The Legal
Construction of lamb Americaa Identity, 69 N..YU Ann.
Surv. Arn. L. 29, 33 (2013) (noting that “the eont`lation of
Arab and Muslirn identity was deeply entrenched within the
courts during the Naturalization Era” and that “lslam was
treated as an ethno-racial identity”).

lt is thus unsurprising that tampering with religious
affiliation brings into play the same concerns of inequality
Though “[n]othing but the rnost telling of personal
experiences in religious persecution suffered by our forehears
could have planted our belief in liberty of religious opinion
any more deeply in our heritage,” Schempp, 374 U.S. at 214
(citation omitted), we have struggled to guarantee religious
equality since our Nation’s founding See generally Everson
v. Bd. ofEduc. of Ewing Twp., 330 U.S. l, 9-~10 (1947);
Shaare Tejila Cong?‘egatr`on v. Cobb, 48l U.S. 615, 6l6
(l987); Schware v. Bd. ofBar Exam ’rs ofN.M'., 353 U.S. 232,
236 (195'7); Murdock v. Pennsylvanz`a, 319 U,S. 105, 109
(l943). Dit`ferent religious groups have borne the brunt of
majority oppression during different times, and the battle
against religious prejudice continues See, e.g., U.S. Patriot
Act of 2001, Pub. L. 107-56, § lOZ(a)(B), ll§ Stat. 274 (“The
acts of violence that have been taken against Arab and
Muslirn Arnericans since the Septenaber ll, 2001, attacks
against the United States should be and are condemned by all
Arnericans who yalue freedorri.”); Brief in Support of
_Appellants by Amz'cz` Curiae the Asian American Legal
Det`ense & Education Fund & l7 Other Non-Governrnental
Organizations Supporting Ciin flights for Arnerican
Muslirns ll-ZZ.

fn light of this history, distinctions between citizens on

48

 

_ __ c_as_e__1:_19-_cv¢_01.44e.;ua__ _D_Q.cu_m_entz__ _ File§_ 0.2_/_14/19_..EQQ.€_._§4PT 74 . _. __ _

Case:14-1688 Document: 003.'£12098807 Page:49 £)ate Flled: 10/13/2015

religious grounds pose a particularly acute “danger of stigma
and stirred animosities.” Bd. of Ednc. of Kirj)as Joel Vz`ll.
Sch. Dist. v. Gmmet, 512 U.S. 687, 728 (1994) (Kennedy, I.,
concurring in the judgrnent); see also Wright v. Rockefeller,
376 U.S. 52, 67 (1964) (Douglas, l., dissenting) (“When
racial or religious lines are drawn by the State, the
multiracial, multireligious communities that our Constitution
seeks to weld together as one become separatist; antagonisms
that relate to race or to religion . , . are generated . . . .”); Kunz
v. New York, 340 U.S. 290, 3l3 (1951) (lackson, J.,
dissenting) (“If any two subjects are intrinsically incendiary
and divisive, they are race and religion.”). That “[c]enturies
of experience testify that laws aimed at one. . .religious
group . . . generate hatreds and prejudices which rapidly
spread beyond control,” Am. Commc’ns Ass’n, C.I. O. v.
Doud.s', 339 U.S. 382, 448 (1950) (Black, .l., dissenting), also
counsels in favor of heightened scrutiny

A final relevant consideration is whether the
legislative and Executive Branches have concluded that a
form of discrimination is inherently invidious In holding
gender to be a “quasi-suspect” classification deserving of
intermediate scrutiny, the Supreme Court noted, for instance,
in Fronn'ero that, because Congress is “a coequal branch of
Governrnent,” its “conclu[sion] that classifications based
upon sex are inherently invidious . . . [was] not without
significance to the question [then] under consideration.” 411
U.S. at 687~88.

Many of the same statutes that foreclose sex-based
discrimination, including Title Vll of the Civil Rights Act of
1964 cited by the Frontiero Court, see icf. at 687, also forbid
religious discrimination See, e.g., 42 U.S.C. § 2000e-2
(rnaking it an “unlawful employment practice” for an
employer to discriminate based on “race, oolor, religion, seX,
or national origin”). And from the passage of the Civil R_ights

49

 

__ __ _ CaSe 1:19<C_V-0144_8-__LJA_ __DO_C__L.JFT_lQn-'_f_ 2 _-_F-_i_|€_d 02/1_4/__19____!-:’_@.9€-65 Of74

Case: 111-1688 Document: 003112098807 Page:SO Date Filed: 10/13/2015

Act of 187’5,15 to those designed to strengthen national
security in our post»September ll worid,47 that commiunent
to the “sacrosanct. . . concept” of equality among “all
religious...groups,” see U.S. Patriot Act of
2001§ 102(a)(3), is embodied throughout the U.S. Code. See,
e.g., 2 U.S.C. §l3li(a) (ernployment); 12 U.S.C.
§3106a(1)(B), (2)(13) (banking); 12 U.S.C. §4545 (fair
honsing); 22 U,S.C. §2504(a) (Peace Corps service); 49
U.S.C. § 40127 (air transportation and use of private airports).

'l`he same commitment to religious equality is seen in
the pronouncements of the Executive Branch, from those of
our first President, George Washington, to our current
President, Baracl<; Obama. See, e.g., President George
Wasbington, Address to the Members of the New Chui‘ch in
Baltirnore (.`fan. 1793), in 2 iared Sparlcs, Lr'fe of George
Washz`ngton Commander~in-Chiefofthe American Armies.' to
sz`ch Ar'e Added, Hz'.s’ Diarz'es and Spaeches; and chrious

 

16 Act oi`Mar. i, 1875, cli. ll4, 18 Stat. 335 (“[i]t is essential
to just government We recognize the equality of all men
before the law, and hold that it is the duty of government in
its dealings with the people to mate out equal and exact
justice to ali, of whatever nativity, race, color, or persuasion,
religious or political . . . .").

17 See, e.g., U.S. Patriot Act of 2001, Pub. L. 107-56,
§ lOZ(a)(3), b(?>), 115 S_tat. 274 (“Tiie concept of individual
responsibility for wrongdoing is sacrosanct in A_mericau
society, and applies equally to all religions, racial, and ethnic
groups . . . ['i`]iie Nation is called upon to recognize the
patriotism of fellow citizens from all ethnic, raciai, and
religious backgrounds.”).

50

 

_ _ _.Case__l:l_9.-_C\_/-__O_144_8_-_LJ__A. _DOCu_ment_Z_ _F.i|_€_@_|__OZ/__14_/.19______P&QQ_@@__O]°74._____ _ __ ._

CaSe! 214-1688 DOCUmeni§f 003112098807 Pagef 51 Dale Fiied§ 10/13/2015

Miscellaneous Ptzpers Relating to His Habits & Opim`ons
314, 314~15 (1839) (°‘ln this enlightened age, and in this land
of equal liberty, it is our boast that a inan’s religious tenets
will not forfeit the protection of the iaws, nor deprive him of

` the right of attaining and holding the highest offices that are
known in the United Statcs.”); President I-larry 'l`ruman,
Special Message to the Congress on Civil Rights (Feb. 2,
1948) (“Racial, religious and other invidious forms of
discrimination deprive the individual of an equal chance to
develop and utilize his talents and to enjoy the rewards of his
efforts.”); President ’l`heodore Roosevelt, Sixth Annual
Message to Congress (Dec. 3, 1906) (“[W]e must treat with
justice and good will all immigrants who corne here under the
law[,] . . . [w]hether they are Catholic or Protestant, Jew or
Gentile . . . .”); President Barack Oharna, State of the Union
Address (Jan. 28, 2014) (“[W]e believe in the inherent dignity
and equality of every human being, regardless of race or
religion, creed or sexual orientation.”).

For these reasons, We conclude that classifications on
the basis of religious affiliation are subject to heightened
scrutiny under the Equai Protection Clause.

ii. Evaluation ot` l\/leans and Ends

The final step in evaluating an equal-protection claim
is to examine the challenged action’s “rneans” and “ends” and
the “tit” between the two. The speciiic analysis differs
depending on the level of scrutiny that applies The higher
the scrutiny required, the more persuasive must be the
governmental objective and the snugger the means-ends iit.
Thus, while it usually matters little t`or purposes of rational-
basis review that a governmental interest is not exceedingly
important or that "other means are better suited to the
achievement of governmental ends,” heightened Scrutiny

demands a much stronger justification and a much tighter

51

 

__ __ _ __c`as_e__i:19_-¢\/_-0_1_443__-0_/_\_ _Do_cu_me_nt_ 2 _Fi_le___d_- _02/_1_4/_1`9_ __ _Page 67 __Of_ 74__ .

Case:14-1688 Doeument: 0031120988{}7 Page: 52 Date Filed: 10/1312015

relationship “between the means employed and the ends
served.” Tnan Anh Nguyen v. INS, 533 U.S. 53, 7'?-78 (2001)
(O’Connor, J., dissenting).

Also increasingly demanding is the standard of proof.
While the rational-basis standard usually puts the burden of
proof on the elassitication’s opponent and “perrnits a court to
hypothesize interests that might support [the governmental]
distinctions,” id. at 77 (emphasis added) (citing Heller v. Doe,
509 U.S. 312, 320 (19`93); R.R. Ret. Bd. v. Frirz, 449 U.S, 155
(1980)), the burden of justification under both intermediate
and strict scrutiny “is demanding and . . . rests entirely on the
State,” United States v. Virginia, 518 U.S. 515, 533 (1996).
See also Hogan, 45 8 U.S. at 724 (discussing the standard and
burden for intermediate serutiny); Fz'sher v. Um'v. of Tex. at
Auszin, 133 S. Ct. 2411, 2419 (20l3) (strict scrutjny).

Here, the City argues that “[a] comprehensive
understanding of the makeup of the community would help
the NYPD figure out thre to loolc-and Where not to look~=--
in the event it received information that an Islamist
radicalized to violence may be secreting himself in New
Jersey.” City Br. 50. lt even goes so far as to assert that “it
Would be irresponsible for the NYPD not to have an
understanding of the varied mosaic that is the Muslirn
community to respond to such threats.” Id. (eniphasis added).
But because heightened scrutiny applies in this case, We
cannot accept the City’s invitation to dismiss Plaintiffs’
Coinplaint based on its assurance that the Prograrn is justified
by national-security and public-safety concerns Rather, the
burden of producing evidence to overcome heightened
scrutiny’s presumption of unconstitutionality is that of the
City, cf Az`ken v. City ofMemphis, 37 F.3d 1155, 1163 (6th
Cir. 1994) (ea banc) (“When, as here, a race-based
affirmative action plan is subjected to strict scrutiny, the party
defending the plan bears the burden of producing evidence

52

 

. .._Case 1.:19.-cv-01448-.UA_..Do_cument2'_'.Fi_|ec| 02_/_14/__19 _._|?age_ 6.8__0_1° 74._

Case:14~1688 Documant: 00313.2098807 Page:53 Date Filed: 10/13/2015

that the plan is constitutional.”), and must be met after its
Motion to Disrniss. `

To be ciear, We acknowledge that a principal reason
for a government's existence is to provide security. But While
We dc not question the legitimacy of the City’s interest, “[t]he
gravity of the threat alone cannot be dispositive cf questions
concerning What means law enforcement officers may employ
to pursue a given purpose.” City oflndianapolis v. Edmond,
531 U.S. 32, 42 (2000). Rather, heightened scrutiny requires -
that the relationship between the asserted justification and
discriminatory means employed “be substantiated by
objective evidence.” Patrolmen’s Benevolent Ass’n ofNew
York v. City ofNew York, 310 F.3d 43, 53 (2d Cir. 2002),
“[M]ere speculation or conjecture is insufficient,” id., as are
appeals to “‘cornrnon sense’ Which might be intlected by
stereotypes,” Reynolds v. City of Chicago, 296 F.3d 524, 526
(7th Cir. 2002) (Posncr, J.). See also Lomack v. Cz`zfy of
Ne'wark, 463 F.Bd 303, 310 (3d Cir. 2006) (citing,r With
approval Patrolmen ‘s Benevolenr Ass ’n, 310 F.Scl at 52-53).

And "'[e]ven in the limited circumstance” Where a
suspect or quasi-suspect classification “is permissible to
further [an important or] compelling state interest, the
government is still ‘constrained. in how it may pursue that
end.”’ Gmtz‘er v. Bollinger, 539 U.S. 306, 333 (2003)
(second alteration in original) (qnoting Shaw v. Hunt, 517
U.S. 899, 908 (1996) (internal quotation marks and citation
omitted)). While “[a] classification does not fail rational-
basis review because it is not made with mathematical nicety
or because in practice it results in some inequality,” Heller,
509 U.S. at 321 (internal quotation marks omitted), strict
scrutiny requires that “the classification at issue . . . ‘tit’ With
greater precision than any alternative means,” Wygant n
Jacl'cson Bd. of Educ., 476 U.S. 267, 280 116 (1986) (plural_ity
opinion) (citing John Hart Ely, flee Conszitationalizy of

53

 

- -- Case.l:lQ-cv.-01448-LJA. D.ocument.Z_. Fi.|ed.02114/19_._..Pag_e.69 of 74 4.

Case: 111-1688 Document:003112098807 Page:54 Date Fi!ed: 10113/2015

Reverse Racial Discriminarion, 41 U. Chi. L. Rev. 723, 727
1126 (1974)). Interrnediate scrutiny falls somewhere in
between the two, asking if there is a “direct, substantial
relationship between objective and means.” Hogan, 458 U.S.
at 725.

"No matter how tempting it might be to do otherwise,
we must apply the same rigorous standards even where
national security is at stake We have learned from
experience that it is often where the asserted interest appears
most compelling that we must be most vigilant in protecting
constitutional rights “[H]istory teaches that grave threats to
liberty often come in times of urgency, when constitutional
rights seem too extravagant to endure.” Skinner v. Ry. Labor
Execs.’ Ass’n, 489 U.S. 602, 635 (1989) (Marshail, J.,
dissenting); see also Gmtter, 539 U.S. at 351 (Scalia, .l.,
concurring in part and dissenting in part) (“The lessen of
Korematsu [v. United Stares, 323 U-S. 214, 223 (1944)] is
that national security constitutes a ‘pressing public necessity,’
though the government’s use oi` [a suspect classification] to
advance that objective must be [appropriately] tailored.”);
Skr'nner, 489 U.S. at 635 (l\/Iarshall, .i. dissenting) (“The
World War ll relocation-camp cases and the Red scare and
McCarthy-era internal subversion cases are only the most
extreme remainders that when we allow fimdarnental freedoms
to be sacrificed in the name of real or perceived exigency, we
invariably come to regret it.” (citations omitted)).

Today it is acknowledged for instance, that the F.D.R.
Administration and military authorities infringed the
constitutional rights of Japanese-Americans during World
War ll by placing them under curfew and removing them
from their West Coast homes and into internment camps. Yet
when these citizens pleaded with the courts to uphold their
constitutional rights, we passiver accepted the Governruent’s
representations that the use of such classifications was

54

 

_ _ _ __ _Case_ 1.:.1_9__@\,_01443_[)/\_ __DOC_umem._z _l_=_il_e;cl ._0_2/14/_19 _. ._Paoe_ YO_._.Of 74 __ ._ '

Case: 111-1688 Document: 003112098807 Page:55 Date Filed: 10/13/2015

necessary to the national interest Hirabayashi, 320 U.S. 81;
Korematsu, 323 U.S. 214. in doing so, we failed to recognize
that the discriminatory treatment of approximately 120,000
persons of lapanese ancesny was fueled not by military
necessity but unfounded fears See United Staz‘es v. Hohri,
482 U.S. 64, 66 (1987); see also Act to Implement
Recommendations on the Coinmission of Wartirne Relocation
and lnternrnent of Civilians, Pub. L. lOO-383, §Z(a), 102
Stat. 903-04 (1988). Given that “unconditional deference to
[the] government[’s] l . . invocation of "emergency’ . - . has a
lamentable place in our history,” Patrolmen’s Benevolenr
Ass ’n, 310 F.3d at 53-54 (citing Korematsu, 323 U.S. at 223),
the past should not preface yet again bending our
constitutional principles merely because an interest in
national security is invoked `

ln sum, because Piaintiffs have plausibly alleged that
the City engaged in intentional discrimination against a
protected ciass, and because that classification creates a
presumption of unconstitutionality that remains the City’s
obligation to rebut, Plaintiffs have stated a claim under the
Eqnal Protection Clause of the Fourteenth Arnendment.

B. First-Amendment Claims

We finally reach Plaintiffs’ claims under the Religion
Clauses of the First Ainendment. They allege violations of
both the Establishment Ciause and the Free Exercise Ciause,
which respectively prohibit the making of any “law
respecting an establishment of religion” or “prohibiting the
free exercise thereot`,” U.S. Const. Arnend. l.

PlaintiH`s bring both claims under the theory that the
Pirst Arnendment demands strict governmental neutrality
among religious sects. While it is intuitive that
discriminatory conduct that inhibits a person’s full religious

55

 

- -C-ase-l;ic»cv-.oiMa.-UA _Documem._z` .__`_Eil_e_cl_.0_2/.14.;/._.19_._ .P<.':\QQ..?-_l 01‘..7_4_ _ _

Case.' 514-1688 Dooument:003112098807 Page:§€ Date Filecl: 10/13/2015

expression may run afoul of the Free Exercise Clause of the
First Arnendrnent, under the facts here the same is
counterintuitive for the Establisliment Clause, as the latter
“tend[s] to [involve] challenge[s] to governmental
endorsement.” Catholic Leaguefor Religious & Civz'l Rights
v. City ofSan Francisco, 624 F.Sd l043, 1050 1120 (9th Cir.
20l0) _(en banc) (einphasis added). Buz‘ see Colo. Chrz‘stz'an
Unz`v. v. Weaver, 534 F.3d 1245, 1266 (lOtlJ Cir. 2008)
(McConnell, J.) (“[S]tatutes involving discrimination on the
basis of religion, including interdenominational
discrimination, are subject to heightened scrutiny Whether
they arise under the Pree Exercise Clause, the Establishment
Cianse, or the Eqnal "Protection Clause . . . .” (citations
omitted)). However, a full discussion of either Religion
Clause and its application to our case is nnnecessary, as We
confine ourselves to the City’s arguments raised in its Motion
to Disn;liss. Those arguments are unpersuasive

Tlie City first argues that, “according to a three month
fact finding investigation by the NeW lersey Attorney
General, the surveillance Prograrn did not violate NeW Jersey
civil or criminal law.” City Br. 44. ’I`hat this argument could
defeat a federal constitutional clairn, let alone on a motion to
dismiss, borders on the frivolous Aside from a court’s
inability to consider such matters extraneous to the pleadings
under Federal Rnle of Civil Procedure il(b)(é), it is the
United States Constitution--not the “civil or criminal law” of
New lersey--tliat Plaintiffs seek to enforce But even more
fundamentally, the New Jersey Attorney General’s legal
conclusion is not helpful in determining whether the City
violated Plaintiffs’ constitutional rights “It is emphatically
the province and duty of the judicial department”--not the
Nevv Jersey executive_“to say What the law is.” Marbw_'y v.
Madison, 5 U.S. (l Cranch) 137, 177 (1803).

'I'lie City’s only other argument (aside nom a few

56

'Case' 1:19-cv-01'448-UA -Document--Z -----Fi|e.d---02/14/19- -.P.age__72.'ot_74_ __ __ __

Caso:14~1688 Document:003112098807 Page:58 Date Filed: 10/1312015

consider this argument Waived. John Wyetk & Brother er. v.
CIGNA Int’l Corp., 119 F.3d 1070, 1076 n.6 (3d Cir. 1997)
(Alito, J.) (“[A]rgurnents raised in passing (such as in a
footnote), but not squarely argued, are considered Waived.”).

But even if We Were to consider the City’s halthearted
assertion that allegations ot` overt hostility and prejudice are
required to make out claims under the First Arnendrnent, this
argument Would easily fail, just as did the identical argument
With respect to the Equal Protecticn Clause. Vl/'hile the
contours of neither the Free Exercise nor the Establislnnent
Clause are static and Well detlned, courts have repeatedly
rejected the notion that either Clause “is . . . confined to
actions based on animus.” Laurence H. 'l`ribe, Amerz'can
Consn'tutional Low §§ 5-16, at 956 (3d ed. 2000) (“[A] law
that is not neutral or that is not generally applicable can
violate the Free Exercise Clausc Without regard to the motives
of those Who enacted the measure.”); see also Shrum v. Cizj)
of Coweta, 449 F.Sd 1132, 1144-45 (ll)th Cir. 2006)
(McConnell, J.) (“Proof of hostility or discriminatory
motivation may be sufficient to prove that a challenged
governmental action is not neutral, but the Free Exercise
Clause is not conlined to actions based on annnus.” (citations
onseed)); Allen v. norma 495 aaa 65, 72 (n.C. ca 1973)
(Tarrnn, l., concurring) (noting that, under the Establishrnent
Clause, “good motives cannot save impermissible actions”).
At bottom, the City needs something other than this
threadbare argument based on the absence of subjective
hostility to avoid a non~swinging stril<eout.

V. CONCLUSION

The allegations in Plaintit`fs’ Cornplaint tell a story in
Which there is standing to complain and Which present
constitutional concerns that must be addressed and, if true,
redressed Our job is judicial We “can apply only law, and

58

 

- --C-aS-e-1:--19-_@\/_@]_-443_-UA- DOCumen-t--Z-- .F.i|-ed-OZ/-14/19_._ Pag€__7_3 Ol_74____. _ __

CaSe! 214-1688 Documenli 003112098807 Page! 59 Da'te l:iled: 1011312015

must abide by the Constitution, or [We] cease to be civil
courts and become instruments of [police] policy.”
Koremaz‘su, 323 U.S. at 247 (.lackson, J., dissenting).

We believe that statement of Justice lacl<son to be on
the right side of history, and for a majority of us in quiet
times it remains so . . . until the next time there is the fear of a
few Who cannot be sorted out easily from the many. Even
When we narrow the many to a class or group, that
narrowing-_here to those affiliated With a major Worldvvide
religion-is not near enough under our Constitution. “[T]o
infer that examples of individual disloyalty prove group
disloyalty and justify discriminatory action against the entire
group is to deny that under our system ot` law individual guilt
is the sole basis for deprivation of rights.” lot at 240
(Murphy, J., dissenting).

What occurs here in one guise is not new. We have
been down similar roads before lewisb-Americans during
the Red Scare, Ai"riean-Aniericans during the Civil Rights
Movement, and Japanese-Americans during World War ll are
examples that readily spring to mind We are left to Wonder
why We cannot see With foresight What we see so clearly With
hindsight--that “[l]oyalty is a matter of the heart and mind[,]
not race, creed, cr color.” Ex parte Mitsuye Endo, 323 U.S.
283, 302 (1944).

We reverse and remand for further proceedings
consistent With this opinion

`59

 

__ _ . ease 1.:_.19_CV_01443.UA .D_O__C.Ume_ri_t_Z-f _l;i_l_€_(§i_02/§|.4/'19.__.|:’3.9_€__7._4_0]c 74___ `

Case:14~1688 Docoment: 003112098807 Page:GG Date Filed: 10/13/2015

ROTH, Circuit Judge, concurrence

I agree that plaintiffs have demonstrated standing and
made sufficient allegations of violations of equal-protection
rights.. § differ from the majority in its failure to determine
whether “interrnediate scrutiny” or “strict scratiny” applies
here. ln our determinations so far, we have also, I believe,
made the findings necessary to resolve the issue of the
appropriate level of scrutiny

In my opinion, “intermediate scrutiny” is appropriate
here. l say this because “intermediate scrutiny” is the level
applied in gender discrimination cases. l have the immutable
characteristic of being a woman t am happy with this
condition, but during my 80 years on this earth, it has caused
me at times to suffer gender discrimination My remedy now
for any future gender discrimination would be reviewed with
“intermediate scratiny.” For that reason, I cannot endorse a
level of scrutiny in other types of discrimination cases that
would be stricter than the level which would apply to
discrimination against me as a woman

 

